Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 1 of 48




                              Exhibit B
Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 2 of 48
Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 3 of 48
Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 4 of 48
Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 5 of 48
Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 6 of 48
Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 7 of 48
Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 8 of 48
          Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 9 of 48



                                         Table of Contents
Pages   Title
  1     Sales Summary - Both Storefronts ("1to3shop-store" and "E&E Global")
  2     "1to3shop-store" Sales Summary
  3     "E&E Global" Sales Summary
 4-7    B00Z7RRZP4 - OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black
8-11    B00Z7RSWNI - OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear
 12     B00Z7RUK6K - OtterBox DEFENDER SERIES Case for iPhone 8 & iPhone 7 (NOT Plus) - BLACK
 13     B00Z7RZMAO - LifeProof Fre Waterproof Case for Samsung Galaxy S7 - Black
 14     B00Z7S7FR6 - OtterBox SYMMETRY SERIES Case for iPhone 8 & iPhone 7 (NOT Plus) - Retail Packaging - BLACK
15-18   B00Z7SAK3M - OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear
 19     B00Z7SC38C - Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH
        (BLACK/GREEN)
20-21   B00Z7SHDD2 - OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black
 22     B00Z7SJDM6 - LifeProof NUUD SERIES Waterproof Case for iPhone 7 Plus (ONLY) - Retail Packaging - BLACK
 23     B00Z7SMBE8 - Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail
        Packaging - BLACK CRYSTAL (BLACK/CLEAR)
 24     B00Z7SUZFU - OtterBox DEFENDER SERIES Case for iPhone 8 Plus & iPhone 7 Plus (ONLY) - Retail Packaging - BLACK
25-26   B00Z7T54E6 - LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)
 27     B00Z7T5VG2 - LifeProof Next Case for iPhone 8 and iPhone 7 ONLY (NOT PLUS) Seaside
 28     B00Z7T69M2 - LifeProof Next Case for iPhone 8 and iPhone 7 - CACTUS ROSE (CLEAR / DESERT ROSE)
 29     B00Z7T6T72 - Lifeproof NEXT Case Cover iPhone 8 7 PLUS - Beach Pebble
 30     B00Z7T7UFW - OtterBox Pursuit Case for Apple iPhone 7/8 Plus in Black/Clear
 31     B00Z7TKH1Q - Lifeproof FRÄ’ SERIES Waterproof Case for Samsung Galaxy S8 (ONLY) - Retail Packaging - ASPHALT
        (BLACK/DARK GREY)
 32     B00Z7TLME2 - Lifeproof 77-54833 FRÃ„â€™ Series Waterproof Case for Samsung Galaxy S8+ (ONLY) - Retail Packaging -
        Asphalt (Black/Dark Grey)
 33     B00Z7TXGC8 - Lifeproof FRÄ’ SERIES Waterproof Case for iPhone 8 Plus & 7 Plus (ONLY) - Retail Packaging - NIGHT LITE
        (BLACK/LIME)
 34     B06XCT3F8J - OtterBox COMMUTER SERIES for Samsung Galaxy S8+ - BLACK
 35     B06XDVW5RV - OtterBox 77-54544 SYMMETRY SERIES for Samsung Galaxy S8 - BLACK
 36     B0754FH83M - Lifeproof SLAM iPhone 7 Plus / 8 Plus (77-57421) Free Flow - New
37-39   B07BNLNBZ5 - OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black
                            Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 10 of
                                                                  48



             Sales Summary of Otter Products by Amazon Storefronts "1to3shop-store" and "E&E Global"
                                       between 10/01/2018 and 2/12/2019
ASIN         Product Name                                                                                                                             TOTAL SALES   UNITS SOLD

B00Z7RRZP4   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black                                                                             $6,021.45         206.15
B00Z7RSWNI   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear                                                                       $9,767.44         292.91
B00Z7RUK6K   OtterBox DEFENDER SERIES Case for iPhone 8 & iPhone 7 (NOT Plus) - BLACK                                                                       $8.09          0.18
B00Z7RZMAO   LifeProof Fre Waterproof Case for Samsung Galaxy S7 - Black                                                                               $4,123.69         121.01
B00Z7S7FR6   OtterBox SYMMETRY SERIES Case for iPhone 8 & iPhone 7 (NOT Plus) - Retail Packaging - BLACK                                                 $940.29          28.37
B00Z7SAK3M   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear                                                                      $13,260.19         327.64
B00Z7SC38C   Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)                            $1,371.48          29.56
B00Z7SHDD2   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black                                                                    $3,991.90         138.49
B00Z7SJDM6   LifeProof NUUD SERIES Waterproof Case for iPhone 7 Plus (ONLY) - Retail Packaging - BLACK                                                 $2,853.90          81.45
B00Z7SMBE8   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)$2,035.54         40.87
B00Z7SUZFU   OtterBox DEFENDER SERIES Case for iPhone 8 Plus & iPhone 7 Plus (ONLY) - Retail Packaging - BLACK                                           $152.60           3.87
B00Z7T54E6   LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)                                                             $7,380.89         145.26
B00Z7T5VG2   LifeProof Next Case for iPhone 8 and iPhone 7 ONLY (NOT PLUS) Seaside                                                                       $593.94          12.46
B00Z7T69M2   LifeProof Next Case for iPhone 8 and iPhone 7 - CACTUS ROSE (CLEAR / DESERT ROSE)                                                              $6.50           0.1
B00Z7T6T72    Lifeproof NEXT Case Cover iPhone 8 7 PLUS - Beach Pebble                                                                                     $83.14          1.28
B00Z7T7UFW   OtterBox Pursuit Case for Apple iPhone 7/8 Plus in Black/Clear                                                                            $1,301.96          25.96
B00Z7TKH1Q   Lifeproof FRÄ’ SERIES Waterproof Case for Samsung Galaxy S8 (ONLY) - Retail Packaging - ASPHALT (BLACK/DARK GREY)                           $370.58           9.77
B00Z7TLME2   Lifeproof 77-54833 FRÃ„â€™ Series Waterproof Case for Samsung Galaxy S8+ (ONLY) - Retail Packaging - Asphalt (Black/Dark Grey)            $1,310.04          35.74
B00Z7TXGC8   Lifeproof FRÄ’ SERIES Waterproof Case for iPhone 8 Plus & 7 Plus (ONLY) - Retail Packaging - NIGHT LITE (BLACK/LIME)                        $291.85           8.03
B06XCT3F8J   OtterBox COMMUTER SERIES for Samsung Galaxy S8+ - BLACK                                                                                        $4.40          0.22
B06XDVW5RV   OtterBox 77-54544 SYMMETRY SERIES for Samsung Galaxy S8 - BLACK                                                                           $1,310.69          76.83
B0754FH83M   Lifeproof SLAM iPhone 7 Plus / 8 Plus (77-57421) Free Flow - New                                                                            $109.48           2.64
B07BNLNBZ5   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black                                            $4,109.44         102.77

                                                                                                                 Storefront "1to3shop-store" TOTALS    $16,745.59        407.17
                                                                                                                     Storefront "E&E Global" TOTALS    $44,653.89       1284.39
                                                                                                                                      GRAND TOTAL      $61,399.48       1691.56




                                                                                       1
                              Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 11 of
                                                                    48


                                 Sales Summary of Otter Products by Amazon Storefront "1to3shop-store"
                                                  between 10/01/2018 and 1/22/2019
ASIN         Seller Name       Product Name                                                                                                                     TOTAL SALES   UNITS SOLD
B00Z7RRZP4   1to3shop-store    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black                                                                       $270.90       8.84
B00Z7RSWNI   1to3shop-store    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear                                                                 $424.52       12.67
B00Z7RZMAO   1to3shop-store    LifeProof Fre Waterproof Case for Samsung Galaxy S7 - Black                                                                        $2,886.49      84.82
B00Z7S7FR6   1to3shop-store    OtterBox SYMMETRY SERIES Case for iPhone 8 & iPhone 7 (NOT Plus) - Retail Packaging - BLACK                                         $117.51       3.53
B00Z7SAK3M   1to3shop-store    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear                                                                  $88.78       2.22
B00Z7SC38C   1to3shop-store    Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)                     $1,363.57      29.38
B00Z7SHDD2   1to3shop-store    OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black                                                              $557.45       19.59
B00Z7SJDM6   1to3shop-store    LifeProof NUUD SERIES Waterproof Case for iPhone 7 Plus (ONLY) - Retail Packaging - BLACK                                          $2,853.90      81.45
B00Z7SMBE8   1to3shop-store    Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)
                                                                                                                                                                  $2,035.54      40.87
B00Z7SUZFU   1to3shop-store    OtterBox DEFENDER SERIES Case for iPhone 8 Plus & iPhone 7 Plus (ONLY) - Retail Packaging - BLACK                                   $152.60       3.87
B00Z7T54E6   1to3shop-store    LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)                                                      $5,516.60     104.89
B00Z7T69M2   1to3shop-store    LifeProof Next Case for iPhone 8 and iPhone 7 - CACTUS ROSE (CLEAR / DESERT ROSE)                                                    $6.50         0.1
B00Z7T6T72   1to3shop-store     Lifeproof NEXT Case Cover iPhone 8 7 PLUS - Beach Pebble                                                                            $83.14       1.28
B00Z7T7UFW   1to3shop-store    OtterBox Pursuit Case for Apple iPhone 7/8 Plus in Black/Clear                                                                      $105.99       2.14
B06XDVW5RV   1to3shop-store    OtterBox 77-54544 SYMMETRY SERIES for Samsung Galaxy S8 - BLACK                                                                     $114.24       7.42
B0754FH83M   1to3shop-store    Lifeproof SLAM iPhone 7 Plus / 8 Plus (77-57421) Free Flow - New                                                                    $109.48       2.64
B07BNLNBZ5   1to3shop-store    OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black                                       $58.38       1.46
                                                                                                                                                 GRAND TOTAL     $16,745.59     407.17




                                                                                             2
                           Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 12 of
                                                                 48


                                 Sales Summary of Otter Products by Amazon Storefront "E&E Global"
                                                between 10/8/2018 and 2/12/2019
ASIN         Seller Name    Product Name                                                                                                                        TOTAL SALES   UNITS SOLD
B00Z7RRZP4   E&E Global     OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black                                                                         $5,750.55     197.31
B00Z7RSWNI   E&E Global     OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear                                                                   $9,342.92     280.24
B00Z7RUK6K   E&E Global     OtterBox DEFENDER SERIES Case for iPhone 8 & iPhone 7 (NOT Plus) - BLACK                                                                $8.09        0.18
B00Z7RZMAO   E&E Global     LifeProof Fre Waterproof Case for Samsung Galaxy S7 - Black                                                                           $1,237.20      36.19
B00Z7S7FR6   E&E Global     OtterBox SYMMETRY SERIES Case for iPhone 8 & iPhone 7 (NOT Plus) - Retail Packaging - BLACK                                            $822.78       24.84
B00Z7SAK3M   E&E Global     OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear                                                                  $13,171.41     325.42
B00Z7SC38C   E&E Global     Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)                          $7.91        0.18
B00Z7SHDD2   E&E Global     OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black                                                                $3,434.45      118.9
B00Z7T54E6   E&E Global     LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)                                                         $1,864.29      40.37
B00Z7T5VG2   E&E Global     LifeProof Next Case for iPhone 8 and iPhone 7 ONLY (NOT PLUS) Seaside                                                                  $593.94       12.46
B00Z7T7UFW   E&E Global     OtterBox Pursuit Case for Apple iPhone 7/8 Plus in Black/Clear                                                                        $1,195.97      23.82
B00Z7TKH1Q   E&E Global     Lifeproof FRÄ’ SERIES Waterproof Case for Samsung Galaxy S8 (ONLY) - Retail Packaging - ASPHALT (BLACK/DARK GREY)                      $370.58       9.77
B00Z7TLME2   E&E Global     Lifeproof 77-54833 FRÃ„â€™ Series Waterproof Case for Samsung Galaxy S8+ (ONLY) - Retail Packaging - Asphalt (Black/Dark Grey)        $1,310.04      35.74
B00Z7TXGC8   E&E Global     Lifeproof FRÄ’ SERIES Waterproof Case for iPhone 8 Plus & 7 Plus (ONLY) - Retail Packaging - NIGHT LITE (BLACK/LIME)                   $291.85       8.03
B06XCT3F8J   E&E Global     OtterBox COMMUTER SERIES for Samsung Galaxy S8+ - BLACK                                                                                 $4.40        0.22
B06XDVW5RV   E&E Global     OtterBox 77-54544 SYMMETRY SERIES for Samsung Galaxy S8 - BLACK                                                                       $1,196.45      69.41
B07BNLNBZ5   E&E Global     OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black                                        $4,051.06     101.31
                                                                                                                                                  GRAND TOTAL    $44,653.89    1284.39




                                                                                            3
                        Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 13 of
                                                              48



                 B00Z7RRZP4 - OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black
Seller Name         Date      Product Name                                                       ASIN      Buybox Pct   Units Sold    Price   TOTAL
1to3shop-store   10/1/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4      84%         2.98       $28.98   $86.36
1to3shop-store   10/2/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4      65%         1.43       $28.98   $41.44
1to3shop-store   10/3/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4      24%         0.76       $28.98   $22.02
1to3shop-store   1/17/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4      1%          0.01       $32.99   $0.33
1to3shop-store   1/18/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4      52%         0.46       $32.99   $15.18
1to3shop-store   1/19/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4      70%         1.12       $32.99   $36.95
1to3shop-store   1/20/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4      79%         0.78       $32.99   $25.73
1to3shop-store   1/21/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4      55%          1.3       $32.99   $42.89
E&E Global       10/10/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4      10%         0.31       $24.47   $7.59
E&E Global       10/11/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4      57%          1.7       $24.47   $41.60
E&E Global       10/12/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4      26%         0.91       $23.49   $21.38
E&E Global       10/15/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4      9%          0.33       $24.38   $8.05
E&E Global       10/16/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4      32%         1.04       $24.38   $25.36
E&E Global       10/17/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4      27%         0.86       $24.38   $20.97
E&E Global       10/18/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4      27%         1.33       $24.38   $32.43
E&E Global       10/19/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4      28%         0.75       $24.38   $18.29
E&E Global       10/20/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4      67%         1.62       $24.38   $39.50
E&E Global       10/22/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4      13%         0.61       $24.38   $14.87
E&E Global       10/23/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4      28%         1.56       $24.38   $38.03
E&E Global       10/24/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4      9%          0.46       $24.38   $11.21
E&E Global       10/25/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4      27%         1.31       $24.38   $31.94
E&E Global       10/26/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4      28%         0.98       $24.38   $23.89
E&E Global       10/27/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4      29%         0.68       $24.38   $16.58
E&E Global       10/28/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4      21%         0.62       $24.38   $15.12
E&E Global       10/29/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4      26%         0.92       $24.38   $22.43
E&E Global       10/30/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4      29%         1.27       $24.38   $30.96
E&E Global       10/31/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4      25%         0.78       $24.38   $19.02
E&E Global       11/1/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4      10%         0.31       $24.38   $7.56
E&E Global       11/2/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4      2%          0.05       $24.38   $1.22
E&E Global       11/3/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4      20%         0.48       $24.38   $11.70
E&E Global       11/4/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4      63%         1.85       $24.38   $45.10
E&E Global       11/5/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4      22%         0.78       $24.38   $19.02
E&E Global       11/6/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4      45%         1.47       $24.38   $35.84
E&E Global       11/7/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4      31%         1.33       $24.38   $32.43


                                                                                     4
                    Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 14 of
                                                          48


E&E Global   11/8/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   29%    1.14   $24.38   $27.79
E&E Global   11/9/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   53%    2.36   $24.38   $57.54
E&E Global   11/10/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   54%    2.15   $24.38   $52.42
E&E Global   11/11/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   94%    4.65   $24.38   $113.37
E&E Global   11/12/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   87%    4.11   $24.38   $100.20
E&E Global   11/13/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   44%    1.44   $24.38   $35.11
E&E Global   11/14/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   21%    0.66   $24.38   $16.09
E&E Global   11/17/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   45%    1.43   $24.38   $34.86
E&E Global   11/18/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   24%    1.17   $24.38   $28.52
E&E Global   11/19/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   81%    4.77   $24.38   $116.29
E&E Global   11/20/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   37%    1.61   $24.62   $39.64
E&E Global   11/21/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   76%    2.42   $29.99   $72.58
E&E Global   11/22/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   66%    1.94   $29.99   $58.18
E&E Global   11/23/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   57%    1.52   $29.99   $45.58
E&E Global   11/24/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   88%    2.11   $29.99   $63.28
E&E Global   11/25/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   91%    4.47   $29.99   $134.06
E&E Global   11/26/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   50%    2.96   $29.99   $88.77
E&E Global   11/27/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   57%    3.14   $29.99   $94.17
E&E Global   11/28/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   78%    3.3    $29.99   $98.97
E&E Global   11/29/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   74%    2.2    $29.99   $65.98
E&E Global   11/30/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   1.78   $29.99   $53.38
E&E Global   12/1/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   1.6    $29.99   $47.98
E&E Global   12/2/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   1.97   $29.99   $59.08
E&E Global   12/3/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   19%    0.68   $29.99   $20.39
E&E Global   12/4/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4    5%    0.17   $29.99    $5.10
E&E Global   12/5/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   98%    2.09   $29.62   $61.91
E&E Global   12/6/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   1.97   $29.99   $59.08
E&E Global   12/7/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   2.67   $29.99   $80.07
E&E Global   12/8/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   25%    0.39   $29.99   $11.70
E&E Global   12/9/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   87%    1.71   $29.99   $51.28
E&E Global   12/10/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   2.36   $29.99   $70.78
E&E Global   12/11/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   2.19   $29.99   $65.68
E&E Global   12/12/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   1.06   $29.99   $31.79
E&E Global   12/13/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   1.97   $29.99   $59.08
E&E Global   12/14/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   1.78   $29.99   $53.38
E&E Global   12/15/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   1.6    $29.99   $47.98
E&E Global   12/16/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   2.96   $29.99   $88.77
E&E Global   12/17/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   3.54   $29.99   $106.16



                                                                                 5
                    Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 15 of
                                                          48


E&E Global   12/18/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   3.29   $29.99   $98.67
E&E Global   12/19/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   99%    3.16   $29.99   $94.77
E&E Global   12/20/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   2.96   $29.99   $88.77
E&E Global   12/21/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   2.67   $29.99   $80.07
E&E Global   12/28/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   2.67   $29.99   $80.07
E&E Global   12/29/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   2.4    $29.99   $71.98
E&E Global   12/30/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   2.96   $29.99   $88.77
E&E Global   12/31/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   3.54   $29.99   $106.16
E&E Global    1/1/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   99%    3.24   $29.99   $97.17
E&E Global    1/2/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   3.19   $29.99   $95.67
E&E Global    1/3/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   2.96   $29.99   $88.77
E&E Global    1/4/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   2.67   $29.67   $79.22
E&E Global    1/5/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   64%    1.54   $29.99   $46.18
E&E Global    1/7/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   3.54   $29.99   $106.16
E&E Global    1/8/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   3.29   $30.46   $100.21
E&E Global    1/9/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   3.19   $32.99   $105.24
E&E Global   1/10/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   1.97   $30.09   $59.28
E&E Global   1/11/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   1.78   $29.99   $53.38
E&E Global   1/12/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   1.6    $29.99   $47.98
E&E Global   1/13/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   1.97   $29.99   $59.08
E&E Global   1/14/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   2.36   $30.62   $72.26
E&E Global   1/15/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   2.19   $32.99   $72.25
E&E Global   1/16/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   1.06   $32.99   $34.97
E&E Global   1/17/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   99%    0.97   $32.99   $32.00
E&E Global   1/18/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   48%    0.43   $32.99   $14.19
E&E Global   1/19/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   30%    0.48   $32.99   $15.84
E&E Global   1/20/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   21%    0.21   $32.99    $6.93
E&E Global   1/21/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   45%    1.07   $32.99   $35.30
E&E Global   1/22/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   1.1    $32.99   $36.29
E&E Global   1/23/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   2.13   $32.99   $70.27
E&E Global   1/24/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   2.96   $32.99   $97.65
E&E Global   1/25/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   2.67   $32.99   $88.08
E&E Global   1/26/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   1.6    $32.99   $52.78
E&E Global   1/27/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   0.99   $32.99   $32.66
E&E Global   1/28/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   1.18   $32.99   $38.93
E&E Global   1/29/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   100%   1.1    $32.99   $36.29
E&E Global   1/30/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   95%    2.03   $32.99   $66.97
E&E Global    2/2/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black   B00Z7RRZP4   41%    0.33   $32.99   $10.89



                                                                                 6
                   Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 16 of
                                                         48


E&E Global   2/3/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black           B00Z7RRZP4        100%        0.99      $32.99       $32.66
E&E Global   2/4/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black           B00Z7RRZP4        100%        1.18      $32.99       $38.93
E&E Global   2/5/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black           B00Z7RRZP4        78%         0.85      $32.99       $28.04
E&E Global   2/6/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black           B00Z7RRZP4        100%        1.06      $32.62       $34.58
E&E Global   2/7/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black           B00Z7RRZP4        73%         1.43      $32.99       $47.18
E&E Global   2/8/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black           B00Z7RRZP4        74%         1.31      $32.99       $43.22
E&E Global   2/9/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black           B00Z7RRZP4        100%        1.6       $32.99       $52.78
E&E Global   2/10/2019   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black           B00Z7RRZP4        56%         0.55      $32.99       $18.14
E&E Global   2/11/2019   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black           B00Z7RRZP4        51%         0.61      $32.99       $20.12
E&E Global   2/12/2019   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black           B00Z7RRZP4        88%         1.93      $32.99       $63.67

                                                                                         1to3shop-store TOTALS                 8.84                   $270.90
                                                                                             E&E Global TOTALS                197.31                 $5,750.55
                                                                                                 GRAND TOTAL     Units Sold   206.15   Total Sales   $6,021.45




                                                                                7
                        Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 17 of
                                                              48



                 B00Z7RSWNI - OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear
Seller Name         Date      Product Name                                                             ASIN      Buybox Pct   Units Sold    Price    TOTAL
1to3shop-store   10/1/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      80%         2.84       $31.25   $88.75
1to3shop-store   10/2/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      99%         2.17       $31.25   $67.81
1to3shop-store   10/3/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      1%          0.02       $31.25    $0.63
1to3shop-store   1/18/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      69%         1.83       $34.99   $64.03
1to3shop-store   1/19/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      48%         1.14       $34.99   $39.89
1to3shop-store   1/20/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      48%         1.42       $34.99   $49.69
1to3shop-store   1/21/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      50%         2.93       $34.99   $102.52
1to3shop-store   1/22/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      10%         0.32       $34.99   $11.20
E&E Global       10/8/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      27%         0.95       $30.99   $29.44
E&E Global       10/9/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      60%         2.64       $30.99   $81.81
E&E Global       10/10/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      86%         2.75       $30.99   $85.22
E&E Global       10/11/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      80%         2.37       $30.99   $73.45
E&E Global       10/12/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      84%         1.49       $30.99   $46.18
E&E Global       10/13/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      39%         0.92       $30.99   $28.51
E&E Global       10/15/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      27%         0.63       $30.99   $19.52
E&E Global       10/16/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      35%         1.15       $30.99   $35.64
E&E Global       10/17/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      34%         1.08       $30.99   $33.47
E&E Global       10/18/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      53%         2.07       $30.99   $64.15
E&E Global       10/19/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      33%         1.47       $30.99   $45.56
E&E Global       10/20/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      78%         3.11       $30.99   $96.38
E&E Global       10/21/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      56%         2.76       $30.99   $85.53
E&E Global       10/22/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      22%         1.28       $30.99   $39.67
E&E Global       10/23/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      55%         2.39       $30.99   $74.07
E&E Global       10/24/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      44%          1.4       $30.99   $43.39
E&E Global       10/25/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      30%         0.59       $30.99   $18.28
E&E Global       10/26/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      38%         0.67       $30.99   $20.76
E&E Global       10/27/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      37%         0.89       $30.99   $27.58
E&E Global       10/28/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      50%         1.96       $30.99   $60.74
E&E Global       10/29/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      52%         2.43       $30.99   $75.31
E&E Global       10/30/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      51%         2.24       $30.99   $69.42
E&E Global       10/31/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      51%         2.16       $30.99   $66.94
E&E Global       11/1/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      52%         2.07       $30.99   $64.15
E&E Global       11/2/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      43%         1.52       $30.99   $47.10
E&E Global       11/3/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      25%         0.79       $30.99   $24.48
E&E Global       11/5/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI      36%         1.26       $30.99   $39.05


                                                                                       8
                    Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 18 of
                                                          48


E&E Global   11/6/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI    48%   1.57   $30.99   $48.65
E&E Global   11/7/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI    34%   1.07   $30.99   $33.16
E&E Global   11/9/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI    21%   0.57   $30.99   $17.66
E&E Global   11/10/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI    35%   0.84   $30.99   $26.03
E&E Global   11/11/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI    50%   1.47   $30.99   $45.56
E&E Global   11/12/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI    14%   0.33   $30.99   $10.23
E&E Global   11/13/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI    22%   0.49   $30.99   $15.19
E&E Global   11/14/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI    27%   0.57   $30.99   $17.66
E&E Global   11/15/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI    6%    0.12   $30.99    $3.72
E&E Global   11/19/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI    66%   3.91   $30.99   $121.17
E&E Global   11/20/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI    51%   2.79   $30.99   $86.46
E&E Global   11/21/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI    50%   3.18   $30.99   $98.55
E&E Global   11/22/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI    53%   4.15   $30.99   $128.61
E&E Global   11/23/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI    74%   3.95   $30.99   $122.41
E&E Global   11/24/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   3.99   $32.99   $131.63
E&E Global   11/25/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   4.93   $32.99   $162.64
E&E Global   11/26/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   4.72   $32.99   $155.71
E&E Global   11/27/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   4.38   $32.99   $144.50
E&E Global   11/28/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   3.19   $32.99   $105.24
E&E Global   11/29/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI    90%   1.78   $32.99   $58.72
E&E Global   11/30/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   1.78   $32.99   $58.72
E&E Global   12/1/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%    1.6   $33.33   $53.33
E&E Global   12/2/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   2.96   $33.33   $98.66
E&E Global   12/3/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   3.54   $33.98   $120.29
E&E Global   12/4/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   3.29   $33.99   $111.83
E&E Global   12/5/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI    63%   2.01   $33.95   $68.24
E&E Global   12/6/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   2.96   $33.99   $100.61
E&E Global   12/7/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   1.78   $33.99   $60.50
E&E Global   12/8/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI    99%   1.57   $33.99   $53.36
E&E Global   12/9/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   1.97   $33.99   $66.96
E&E Global   12/10/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   2.36   $33.99   $80.22
E&E Global   12/11/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   3.29   $33.99   $111.83
E&E Global   12/12/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   4.25   $33.99   $144.46
E&E Global   12/13/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   2.96   $33.99   $100.61
E&E Global   12/14/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   2.67   $33.59   $89.69
E&E Global   12/15/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI    98%   2.36   $33.99   $80.22
E&E Global   12/16/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   4.93   $33.99   $167.57
E&E Global   12/17/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   3.54   $33.99   $120.32


                                                                                   9
                    Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 19 of
                                                          48


E&E Global   12/18/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI    90%   1.96   $33.99   $66.62
E&E Global   12/19/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI    69%    2.2   $33.99   $74.78
E&E Global   12/20/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   2.96   $33.99   $100.61
E&E Global   12/21/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   2.67   $33.99   $90.75
E&E Global   12/22/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%    2.4   $33.99   $81.58
E&E Global   12/23/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   2.96   $33.99   $100.61
E&E Global   12/28/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   6.22   $33.99   $211.42
E&E Global   12/29/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI    73%   4.06   $33.99   $138.00
E&E Global   12/30/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI    97%   2.87   $33.99   $97.55
E&E Global   12/31/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI    96%   3.39   $33.53   $113.67
E&E Global    1/1/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI    97%   3.18   $32.99   $104.91
E&E Global    1/2/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   2.13   $32.99   $70.27
E&E Global    1/3/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   1.97   $32.99   $64.99
E&E Global    1/4/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI    89%   1.57   $32.99   $51.79
E&E Global    1/5/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%    1.6   $32.99   $52.78
E&E Global    1/6/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI    99%   1.95   $32.99   $64.33
E&E Global    1/7/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI    97%   2.28   $32.99   $75.22
E&E Global    1/8/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   2.18   $32.99   $71.92
E&E Global    1/9/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   2.13   $32.99   $70.27
E&E Global   1/10/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   1.97   $34.60   $68.16
E&E Global   1/11/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   1.78   $34.99   $62.28
E&E Global   1/12/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%    1.6   $34.99   $55.98
E&E Global   1/13/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   1.97   $34.91   $68.77
E&E Global   1/14/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   3.54   $33.49   $118.55
E&E Global   1/15/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   3.29   $34.99   $115.12
E&E Global   1/16/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   3.19   $34.99   $111.62
E&E Global   1/17/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   2.96   $34.99   $103.57
E&E Global   1/18/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI    11%    0.3   $34.99   $10.50
E&E Global   1/19/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI    52%   1.25   $34.99   $43.74
E&E Global   1/20/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI    52%   1.54   $34.99   $53.88
E&E Global   1/21/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI    50%   2.97   $34.99   $103.92
E&E Global   1/22/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI    90%   2.96   $34.99   $103.57
E&E Global   1/23/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   3.19   $34.99   $111.62
E&E Global   1/24/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   2.96   $34.99   $103.57
E&E Global   1/25/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   2.67   $34.99   $93.42
E&E Global   1/26/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%    2.4   $34.99   $83.98
E&E Global   1/27/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   1.97   $34.99   $68.93
E&E Global   1/28/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear   B00Z7RSWNI   100%   2.36   $34.99   $82.58


                                                                                   10
                    Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 20 of
                                                          48


E&E Global   1/29/2019   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear           B00Z7RSWNI        100%        2.19      $34.99      $76.63
E&E Global   1/30/2019   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear           B00Z7RSWNI        100%        2.13      $34.99      $74.53
E&E Global   1/31/2019   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear           B00Z7RSWNI        100%        2.96      $34.99      $103.57
E&E Global    2/1/2019   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear           B00Z7RSWNI        100%        2.67      $34.62      $92.44
E&E Global    2/2/2019   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear           B00Z7RSWNI        100%         2.4      $34.99      $83.98
E&E Global    2/3/2019   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear           B00Z7RSWNI        100%        2.96      $34.63      $102.50
E&E Global    2/4/2019   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear           B00Z7RSWNI        100%        3.54      $34.99      $123.86
E&E Global    2/5/2019   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear           B00Z7RSWNI        100%        3.29      $34.62      $113.90
E&E Global    2/6/2019   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear           B00Z7RSWNI         99%        3.16      $34.99      $110.57
E&E Global    2/7/2019   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear           B00Z7RSWNI         66%        1.96      $34.99      $68.58
E&E Global    2/8/2019   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear           B00Z7RSWNI        100%        2.67      $34.99      $93.42
E&E Global    2/9/2019   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear           B00Z7RSWNI        100%         2.4      $34.99      $83.98
E&E Global   2/10/2019   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear           B00Z7RSWNI        100%        2.96      $34.99      $103.57
E&E Global   2/11/2019   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear           B00Z7RSWNI         92%        3.25      $34.99      $113.72
E&E Global   2/12/2019   OtterBox Pursuit Series Case for Samsung Galaxy S9 ONLY Black/Clear           B00Z7RSWNI        100%        3.29      $34.99      $115.12

                                                                                               1to3shop-store TOTALS                 12.67                  $424.52
                                                                                                   E&E Global TOTALS                280.24                 $9,342.92
                                                                                                       GRAND TOTAL     Units Sold   292.91   Total Sales   $9,767.44




                                                                                  11
                         Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 21 of
                                                               48



              B00Z7RUK6K - OtterBox DEFENDER SERIES Case for iPhone 8 & iPhone 7 (NOT Plus) - BLACK
Seller Name        Date   Product Name                                                                  ASIN     Buybox Pct   Units Sold      Price      TOTAL
E&E Global      12/1/2018 OtterBox DEFENDER SERIES Case for iPhone 8 & iPhone 7 (NOT Plus) - BLACK   B00Z7RUK6K     1%          0.18         $44.95      $8.09
                                                                                                     GRAND TOTAL Units Sold     0.18       Total Sales   $8.09




                                                                                      12
                       Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 22 of
                                                             48



                 B00Z7RZMAO - LifeProof Fre Waterproof Case for Samsung Galaxy S7 - Black
Seller Name         Date      Product Name                                                          ASIN     Buybox Pct   Units Sold      Price       TOTAL
1to3shop-store   11/18/2018   LifeProof Fre Waterproof Case for Samsung Galaxy S7 - Black       B00Z7RZMAO      66%          23.4        $32.99      $771.97
1to3shop-store   11/20/2018   LifeProof Fre Waterproof Case for Samsung Galaxy S7 - Black       B00Z7RZMAO       1%          0.42        $32.99       $13.86
1to3shop-store   11/29/2018   LifeProof Fre Waterproof Case for Samsung Galaxy S7 - Black       B00Z7RZMAO      19%          5.74        $33.00      $189.42
1to3shop-store   12/8/2018    LifeProof Fre Waterproof Case for Samsung Galaxy S7 - Black       B00Z7RZMAO      52%         11.21        $33.00      $369.93
1to3shop-store    1/1/2019    LifeProof Fre Waterproof Case for Samsung Galaxy S7 - Black       B00Z7RZMAO      69%         28.09        $34.99      $982.87
1to3shop-store    1/2/2019    LifeProof Fre Waterproof Case for Samsung Galaxy S7 - Black       B00Z7RZMAO      22%          8.11        $34.99      $283.77
1to3shop-store    1/3/2019    LifeProof Fre Waterproof Case for Samsung Galaxy S7 - Black       B00Z7RZMAO      24%          7.85        $34.99      $274.67
E&E Global       11/1/2018    LifeProof Fre Waterproof Case for Samsung Galaxy S7 - Black       B00Z7RZMAO      15%          5.15        $34.99      $180.20
E&E Global       11/2/2018    LifeProof Fre Waterproof Case for Samsung Galaxy S7 - Black       B00Z7RZMAO      30%         10.27        $34.99      $359.35
E&E Global       11/21/2018   LifeProof Fre Waterproof Case for Samsung Galaxy S7 - Black       B00Z7RZMAO       2%          0.74        $33.00       $24.42
E&E Global       11/24/2018   LifeProof Fre Waterproof Case for Samsung Galaxy S7 - Black       B00Z7RZMAO       4%           1          $33.00       $33.00
E&E Global       11/26/2018   LifeProof Fre Waterproof Case for Samsung Galaxy S7 - Black       B00Z7RZMAO       1%          0.3         $33.00       $9.90
E&E Global       11/29/2018   LifeProof Fre Waterproof Case for Samsung Galaxy S7 - Black       B00Z7RZMAO      14%          4.17        $33.00      $137.61
E&E Global       11/30/2018   LifeProof Fre Waterproof Case for Samsung Galaxy S7 - Black       B00Z7RZMAO       1%          0.38        $33.00       $12.54
E&E Global       12/7/2018    LifeProof Fre Waterproof Case for Samsung Galaxy S7 - Black       B00Z7RZMAO      21%          4.97        $33.00      $164.01
E&E Global       12/8/2018    LifeProof Fre Waterproof Case for Samsung Galaxy S7 - Black       B00Z7RZMAO      35%          7.46        $33.00      $246.18
E&E Global        2/6/2019    LifeProof Fre Waterproof Case for Samsung Galaxy S7 - Black       B00Z7RZMAO       3%          1.3         $39.99       $51.99
E&E Global       2/10/2019    LifeProof Fre Waterproof Case for Samsung Galaxy S7 - Black       B00Z7RZMAO       1%          0.45        $39.99       $18.00

                                                                                            1to3shop-store TOTALS          84.82                     $2,886.49
                                                                                              E&E Global TOTALS            36.19                     $1,237.20
                                                                                                GRAND TOTAL Units Sold     121.01      Total Sales   $4,123.69




                                                                                   13
                               Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 23 of
                                                                     48


                              B00Z7S7FR6 - OtterBox SYMMETRY SERIES Case for iPhone 8 & iPhone 7 (NOT Plus) -
                                                        Retail Packaging - BLACK
Seller Name          Date     Product Name                                                                                             ASIN         Buybox Pct   Units Sold      Price       TOTAL
1to3shop-store    1/18/2019   OtterBox SYMMETRY SERIES Case for iPhone 8 & iPhone 7 (NOT Plus) - Retail Packaging - BLACK           B00Z7S7FR6          1%          0.79        $33.90       $26.78
1to3shop-store    1/19/2019   OtterBox SYMMETRY SERIES Case for iPhone 8 & iPhone 7 (NOT Plus) - Retail Packaging - BLACK           B00Z7S7FR6          1%          0.57        $33.90       $19.32
1to3shop-store    1/20/2019   OtterBox SYMMETRY SERIES Case for iPhone 8 & iPhone 7 (NOT Plus) - Retail Packaging - BLACK           B00Z7S7FR6          4%          2.17        $32.91       $71.41
E&E Global       11/22/2018   OtterBox SYMMETRY SERIES Case for iPhone 8 & iPhone 7 (NOT Plus) - Retail Packaging - BLACK           B00Z7S7FR6         23%          7.59        $33.66      $255.48
E&E Global       11/23/2018   OtterBox SYMMETRY SERIES Case for iPhone 8 & iPhone 7 (NOT Plus) - Retail Packaging - BLACK           B00Z7S7FR6         60%         15.01        $33.66      $505.24
E&E Global       11/26/2018   OtterBox SYMMETRY SERIES Case for iPhone 8 & iPhone 7 (NOT Plus) - Retail Packaging - BLACK           B00Z7S7FR6          1%          0.24        $33.66       $8.08
E&E Global        1/30/2019   OtterBox SYMMETRY SERIES Case for iPhone 8 & iPhone 7 (NOT Plus) - Retail Packaging - BLACK           B00Z7S7FR6          3%            2         $26.99       $53.98

                                                                                                                            1to3shop-store TOTALS                  3.53                     $117.51
                                                                                                                                E&E Global TOTALS                  24.84                    $822.78
                                                                                                                                    GRAND TOTAL     Units Sold     28.37      Total Sales   $940.29




                                                                                                     14
                        Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 24 of
                                                              48



                 B00Z7SAK3M - OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear
Seller Name         Date      Product Name                                                             ASIN      Buybox Pct   Units Sold    Price    TOTAL
1to3shop-store   1/17/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M      1%          0.04       $39.99    $1.60
1to3shop-store   1/18/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M      82%         2.18       $39.99   $87.18
E&E Global       10/8/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M      25%         1.49       $36.84   $54.89
E&E Global       10/9/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M      99%         5.41       $36.84   $199.30
E&E Global       10/10/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M      75%         3.99       $36.84   $146.99
E&E Global       10/11/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M     100%         3.95       $36.84   $145.52
E&E Global       10/12/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M      18%         0.48       $36.84   $17.68
E&E Global       10/17/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M      34%         2.17       $42.95   $93.20
E&E Global       10/18/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M      14%         0.68       $42.95   $29.21
E&E Global       10/21/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M     100%         3.94       $42.95   $169.22
E&E Global       10/22/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M     100%         3.54       $42.95   $152.04
E&E Global       10/23/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M      97%          3.2       $42.95   $137.44
E&E Global       10/24/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M     100%         4.25       $42.95   $182.54
E&E Global       10/25/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M      99%          3.9       $40.25   $156.98
E&E Global       10/26/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M     100%         3.56       $39.99   $142.36
E&E Global       10/27/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M     100%          3.2       $39.99   $127.97
E&E Global       10/28/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M     100%         4.93       $39.99   $197.15
E&E Global       10/29/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M      70%          4.1       $39.99   $163.96
E&E Global       10/30/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M      4%          0.23       $39.99    $9.20
E&E Global       10/31/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M      60%         3.19       $39.99   $127.57
E&E Global       11/1/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M     100%         4.93       $39.99   $197.15
E&E Global       11/2/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M      49%         2.18       $39.99   $87.18
E&E Global       11/4/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M      63%         2.48       $39.99   $99.18
E&E Global       11/5/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M     100%         4.72       $39.99   $188.75
E&E Global       11/6/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M      99%         3.24       $39.99   $129.57
E&E Global       11/7/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M      99%         4.21       $39.99   $168.36
E&E Global       11/8/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M     100%         3.95       $39.99   $157.96
E&E Global       11/9/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M     100%         4.44       $39.99   $177.56
E&E Global       11/10/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M      67%         2.66       $39.99   $106.37
E&E Global       11/11/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M      97%         3.83       $39.99   $153.16
E&E Global       11/12/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M      97%         4.58       $39.99   $183.15
E&E Global       11/13/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M      22%         0.94       $39.99   $37.59
E&E Global       11/14/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M      77%         3.27       $39.99   $130.77
E&E Global       11/15/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M      99%         2.93       $39.99   $117.17
E&E Global       11/16/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M     100%         2.67       $39.99   $106.77


                                                                                        15
                    Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 25 of
                                                          48


E&E Global   11/17/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   3.19   $39.99   $127.57
E&E Global   11/18/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   3.94   $39.99   $157.56
E&E Global   11/19/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M    80%   3.78   $39.99   $151.16
E&E Global   11/20/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M    64%   2.79   $39.99   $111.57
E&E Global   11/21/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M    21%   1.12   $39.99   $44.79
E&E Global   11/22/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M    16%   0.79   $39.99   $31.59
E&E Global   11/23/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M    99%    4.4   $39.99   $175.96
E&E Global   11/24/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   3.99   $39.99   $159.56
E&E Global   11/25/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M    97%   4.77   $39.99   $190.75
E&E Global   11/26/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M    95%   5.59   $39.99   $223.54
E&E Global   11/27/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   3.29   $39.99   $131.57
E&E Global   11/28/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   2.13   $39.99   $85.18
E&E Global   11/29/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M    24%   0.47   $39.99   $18.80
E&E Global   11/30/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M    99%   1.75   $39.99   $69.98
E&E Global   12/1/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M    42%     1    $39.99   $39.99
E&E Global   12/2/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M    6%    0.12   $39.99    $4.80
E&E Global   12/3/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M    5%    0.11   $39.99    $4.40
E&E Global   12/4/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M    80%   1.76   $39.99   $70.38
E&E Global   12/5/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M    99%   3.15   $39.99   $125.97
E&E Global   12/6/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   3.95   $39.99   $157.96
E&E Global   12/7/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   2.67   $39.99   $106.77
E&E Global   12/8/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%    2.4   $39.47   $94.73
E&E Global   12/9/2018    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   2.96   $39.99   $118.37
E&E Global   12/10/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M    54%   1.26   $39.99   $50.39
E&E Global   12/11/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   2.19   $40.30   $88.26
E&E Global   12/12/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   2.13   $40.25   $85.73
E&E Global   12/13/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M    28%   0.56   $40.32   $22.58
E&E Global   12/14/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   1.78   $40.99   $72.96
E&E Global   12/15/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%    2.4   $40.99   $98.38
E&E Global   12/16/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   2.96   $40.99   $121.33
E&E Global   12/17/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   3.54   $40.99   $145.10
E&E Global   12/18/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M    91%     3    $40.99   $122.97
E&E Global   12/19/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   3.19   $40.99   $130.76
E&E Global   12/20/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   1.96   $40.99   $80.34
E&E Global   12/21/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   1.78   $40.99   $72.96
E&E Global   12/22/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%    1.6   $40.99   $65.58
E&E Global   12/23/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   2.96   $40.99   $121.33
E&E Global   12/25/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   2.19   $40.99   $89.77
E&E Global   12/28/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   0.89   $40.99   $36.48


                                                                                    16
                    Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 26 of
                                                          48


E&E Global   12/29/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%    1.6   $40.99   $65.58
E&E Global   12/30/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   1.97   $40.99   $80.75
E&E Global   12/31/2018   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   2.36   $40.99   $96.74
E&E Global    1/1/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   3.29   $40.99   $134.86
E&E Global    1/2/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   3.19   $40.99   $130.76
E&E Global    1/3/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   2.96   $40.99   $121.33
E&E Global    1/4/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   2.67   $40.99   $109.44
E&E Global    1/5/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%    2.4   $40.99   $98.38
E&E Global    1/6/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   2.96   $40.99   $121.33
E&E Global    1/7/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   3.54   $40.99   $145.10
E&E Global    1/8/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   3.29   $40.99   $134.86
E&E Global    1/9/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M    87%   2.78   $40.99   $113.95
E&E Global   1/10/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M    73%   2.16   $40.99   $88.54
E&E Global   1/11/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   2.67   $40.99   $109.44
E&E Global   1/12/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%    2.4   $40.99   $98.38
E&E Global   1/13/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   2.96   $40.99   $121.33
E&E Global   1/14/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   3.54   $40.99   $145.10
E&E Global   1/15/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   2.19   $40.99   $89.77
E&E Global   1/16/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   2.13   $40.99   $87.31
E&E Global   1/17/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M    99%   2.92   $40.99   $119.69
E&E Global   1/18/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M    18%   0.48   $40.99   $19.68
E&E Global   1/19/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M    97%   2.32   $40.99   $95.10
E&E Global   1/20/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   2.96   $40.99   $121.33
E&E Global   1/21/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   3.54   $42.80   $151.51
E&E Global   1/22/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   4.38   $42.99   $188.30
E&E Global   1/23/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   3.19   $42.99   $137.14
E&E Global   1/24/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   2.96   $42.99   $127.25
E&E Global   1/25/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   1.78   $42.99   $76.52
E&E Global   1/26/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%    1.6   $42.99   $68.78
E&E Global   1/27/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   2.96   $42.99   $127.25
E&E Global   1/28/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M    75%   2.64   $42.99   $113.49
E&E Global   1/29/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M    53%   1.75   $41.90   $73.33
E&E Global   1/30/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   3.19   $39.99   $127.57
E&E Global   1/31/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M    39%   1.15   $39.99   $45.99
E&E Global    2/1/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   2.67   $39.14   $104.50
E&E Global    2/2/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%    3.2   $39.57   $126.62
E&E Global    2/3/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%   4.93   $39.57   $195.08
E&E Global    2/4/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M   100%    5.9   $39.99   $235.94
E&E Global    2/5/2019    OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear   B00Z7SAK3M    75%   4.09   $39.99   $163.56


                                                                                    17
                    Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 27 of
                                                          48


E&E Global    2/6/2019   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear           B00Z7SAK3M         86%        3.65      $39.49       $144.14
E&E Global    2/7/2019   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear           B00Z7SAK3M         84%         2.5      $39.99       $99.98
E&E Global    2/8/2019   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear           B00Z7SAK3M         48%        0.85      $39.99       $33.99
E&E Global    2/9/2019   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear           B00Z7SAK3M         30%        0.48      $39.99       $19.20
E&E Global   2/10/2019   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear           B00Z7SAK3M        100%        1.97      $39.99       $78.78
E&E Global   2/11/2019   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear           B00Z7SAK3M        100%        2.36      $39.99       $94.38
E&E Global   2/12/2019   OtterBox Pursuit Series Case for Samsung Galaxy S9 Plus Black/Clear           B00Z7SAK3M        100%        2.19      $39.99       $87.58

                                                                                               1to3shop-store TOTALS                 2.22                    $88.78
                                                                                                   E&E Global TOTALS                325.42                 $13,171.41
                                                                                                       GRAND TOTAL     Units Sold   327.64   Total Sales   $13,260.19




                                                                                   18
                                   Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 28 of
                                                                         48


                                        B00Z7SC38C - Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus -
                                                         Retail Packaging - NIGHT FLASH (BLACK/GREEN)
Seller Name         Date      Product Name                                                                                                                ASIN         Buybox Pct   Units Sold      Price       TOTAL
1to3shop-store   10/1/2018    Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)           B00Z7SC38C         34%         1.19         $48.99      $58.30
1to3shop-store   10/2/2018    Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)           B00Z7SC38C         34%         1.12         $48.99      $54.87
1to3shop-store   10/3/2018    Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)           B00Z7SC38C         8%          0.24         $48.99      $11.76
1to3shop-store   11/9/2018    Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)           B00Z7SC38C         21%         0.38         $45.90      $17.44
1to3shop-store   11/10/2018   Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)           B00Z7SC38C         38%          0.6         $45.90      $27.54
1to3shop-store   11/11/2018   Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)           B00Z7SC38C         33%         0.64         $45.90      $29.38
1to3shop-store   11/12/2018   Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)           B00Z7SC38C         36%         0.85         $45.90      $39.02
1to3shop-store   11/13/2018   Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)           B00Z7SC38C         38%         0.83         $45.90      $38.10
1to3shop-store   11/14/2018   Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)           B00Z7SC38C         36%         0.76         $45.90      $34.88
1to3shop-store   11/15/2018   Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)           B00Z7SC38C         31%         0.62         $45.90      $28.46
1to3shop-store   11/16/2018   Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)           B00Z7SC38C         38%         0.67         $45.90      $30.75
1to3shop-store   11/17/2018   Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)           B00Z7SC38C         22%         0.35         $45.90      $16.07
1to3shop-store   11/18/2018   Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)           B00Z7SC38C         13%         0.26         $45.90      $11.93
1to3shop-store   11/19/2018   Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)           B00Z7SC38C         55%          1.3         $45.90      $59.67
1to3shop-store   11/20/2018   Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)           B00Z7SC38C         36%         0.78         $45.90      $35.80
1to3shop-store   11/21/2018   Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)           B00Z7SC38C         29%         0.92         $45.90      $42.23
1to3shop-store   11/24/2018   Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)           B00Z7SC38C         17%         0.66         $45.90      $30.29
1to3shop-store   11/25/2018   Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)           B00Z7SC38C         48%         2.38         $45.90      $109.24
1to3shop-store   11/26/2018   Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)           B00Z7SC38C         49%          2.3         $45.90      $105.57
1to3shop-store   11/27/2018   Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)           B00Z7SC38C         39%         1.29         $45.90      $59.21
1to3shop-store   11/28/2018   Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)           B00Z7SC38C         47%         1.51         $45.90      $69.31
1to3shop-store   12/1/2018    Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)           B00Z7SC38C         83%         1.99         $45.90      $91.34
1to3shop-store   12/2/2018    Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)           B00Z7SC38C        100%         2.96         $45.90      $135.86
1to3shop-store   12/3/2018    Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)           B00Z7SC38C         54%         1.91         $45.90      $87.67
1to3shop-store   12/4/2018    Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)           B00Z7SC38C         55%         1.79         $48.99      $87.69
1to3shop-store   12/21/2018   Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)           B00Z7SC38C         70%         0.62         $49.99      $30.99
1to3shop-store   1/17/2019    Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)           B00Z7SC38C         1%          0.03         $43.90       $1.32
1to3shop-store   1/18/2019    Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)           B00Z7SC38C         12%         0.22         $43.90       $9.66
1to3shop-store   1/19/2019    Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)           B00Z7SC38C         6%          0.09         $43.90       $3.95
1to3shop-store   1/21/2019    Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)           B00Z7SC38C         5%          0.11         $43.90       $4.83
1to3shop-store   1/22/2019    Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)           B00Z7SC38C         0%          0.01         $43.90       $0.44
E&E Global        2/6/2019    Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)           B00Z7SC38C         6%          0.13         $43.89       $5.71
E&E Global        2/8/2019    Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)           B00Z7SC38C         2%          0.04         $43.89       $1.76
E&E Global        2/9/2019    Lifeproof SLAM SERIES DROPPROOF Case for Samsung Galaxy S9 Plus - Retail Packaging - NIGHT FLASH (BLACK/GREEN)           B00Z7SC38C         1%          0.01         $43.89       $0.44

                                                                                                                                               1to3shop-store TOTALS                  29.38                    $1,363.57
                                                                                                                                                   E&E Global TOTALS                   0.18                      $7.91
                                                                                                                                                       GRAND TOTAL     Units Sold     29.56      Total Sales   $1,371.48




                                                                                                                19
                        Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 29 of
                                                              48



                 B00Z7SHDD2 - OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black
Seller Name         Date      Product Name                                                                ASIN      Buybox Pct   Units Sold    Price    TOTAL
1to3shop-store   10/1/2018    OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2      13%         0.76       $24.00   $18.24
1to3shop-store   10/2/2018    OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2      49%         3.25       $24.00   $78.00
1to3shop-store   10/3/2018    OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2      16%         1.01       $24.00   $24.24
1to3shop-store   1/10/2019    OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2     100%         2.96       $29.99   $88.77
1to3shop-store   1/11/2019    OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2      88%         2.35       $29.99   $70.48
1to3shop-store   1/12/2019    OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2      20%         0.32       $29.99    $9.60
1to3shop-store   1/13/2019    OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2     100%         1.97       $29.99   $59.08
1to3shop-store   1/14/2019    OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2      35%         0.41       $29.99   $12.30
1to3shop-store   1/17/2019    OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2      9%          0.18       $29.99    $5.40
1to3shop-store   1/19/2019    OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2      90%         0.72       $29.99   $21.59
1to3shop-store   1/20/2019    OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2      99%         0.97       $29.99   $29.09
1to3shop-store   1/21/2019    OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2      95%         2.24       $29.99   $67.18
1to3shop-store   1/22/2019    OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2      75%         2.45       $29.99   $73.48
E&E Global       10/8/2018    OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2      14%         1.01       $24.00   $24.24
E&E Global       10/9/2018    OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2      11%         0.61       $24.95   $15.22
E&E Global       10/10/2018   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2      52%         3.34       $24.95   $83.33
E&E Global       10/11/2018   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2      85%         4.18       $24.95   $104.29
E&E Global       10/12/2018   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2      49%         2.19       $24.95   $54.64
E&E Global       10/15/2018   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2      10%         0.46       $24.00   $11.04
E&E Global       10/16/2018   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2      39%         2.13       $24.00   $51.12
E&E Global       10/17/2018   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2      15%         0.77       $24.00   $18.48
E&E Global       11/1/2018    OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2      29%         1.16       $23.52   $27.28
E&E Global       11/2/2018    OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2      73%         1.94       $23.52   $45.63
E&E Global       11/3/2018    OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2      43%         1.03       $23.52   $24.23
E&E Global       11/4/2018    OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2      58%         1.13       $23.52   $26.58
E&E Global       11/5/2018    OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2      43%         1.52       $23.52   $35.75
E&E Global       12/19/2018   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2      1%          0.02       $29.99    $0.60
E&E Global       12/29/2018   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2      36%         0.86       $29.99   $25.79
E&E Global       12/30/2018   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2     100%         2.96       $29.99   $88.77
E&E Global       12/31/2018   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2     100%         3.54       $29.99   $106.16
E&E Global        1/1/2019    OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2      98%         3.23       $29.99   $96.87
E&E Global        1/2/2019    OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2     100%         3.19       $29.99   $95.67
E&E Global        1/3/2019    OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2      97%         3.83       $29.99   $114.86
E&E Global        1/4/2019    OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2     100%         3.56       $29.99   $106.76
E&E Global        1/5/2019    OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black   B00Z7SHDD2      81%         3.25       $29.99   $97.47


                                                                                         20
                    Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 30 of
                                                          48


E&E Global    1/6/2019   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black           B00Z7SHDD2         85%        3.34      $29.99      $100.17
E&E Global    1/7/2019   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black           B00Z7SHDD2         53%        1.87      $29.99      $56.08
E&E Global   1/11/2019   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black           B00Z7SHDD2         6%         0.15      $29.99       $4.50
E&E Global   1/15/2019   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black           B00Z7SHDD2         81%        0.88      $28.99      $25.51
E&E Global   1/16/2019   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black           B00Z7SHDD2        100%        2.13      $28.99      $61.75
E&E Global   1/17/2019   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black           B00Z7SHDD2         91%        1.79      $28.99      $51.89
E&E Global   1/18/2019   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black           B00Z7SHDD2        100%        1.78      $28.99      $51.60
E&E Global   1/19/2019   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black           B00Z7SHDD2         10%        0.08      $28.99       $2.32
E&E Global   1/20/2019   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black           B00Z7SHDD2         1%         0.01      $29.99       $0.30
E&E Global   1/21/2019   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black           B00Z7SHDD2         5%         0.12      $29.99       $3.60
E&E Global   1/22/2019   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black           B00Z7SHDD2         26%        0.84      $29.99      $25.19
E&E Global   1/23/2019   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black           B00Z7SHDD2        100%        3.19      $29.99      $95.67
E&E Global   1/24/2019   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black           B00Z7SHDD2        100%        2.96      $29.99      $88.77
E&E Global   1/25/2019   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black           B00Z7SHDD2        100%        1.78      $29.99      $53.38
E&E Global   1/26/2019   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black           B00Z7SHDD2        100%         1.6      $29.99      $47.98
E&E Global   1/27/2019   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black           B00Z7SHDD2        100%        1.97      $29.99      $59.08
E&E Global   1/28/2019   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black           B00Z7SHDD2        100%        3.54      $29.99      $106.16
E&E Global   1/29/2019   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black           B00Z7SHDD2        100%        2.19      $29.99      $65.68
E&E Global   1/30/2019   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black           B00Z7SHDD2        100%        2.13      $29.99      $63.88
E&E Global   1/31/2019   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black           B00Z7SHDD2        100%        1.97      $29.99      $59.08
E&E Global    2/1/2019   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black           B00Z7SHDD2        100%        2.67      $29.68      $79.25
E&E Global    2/2/2019   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black           B00Z7SHDD2        100%         1.6      $29.99      $47.98
E&E Global    2/3/2019   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black           B00Z7SHDD2        100%        1.97      $29.99      $59.08
E&E Global    2/4/2019   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black           B00Z7SHDD2        100%        3.54      $29.99      $106.16
E&E Global    2/5/2019   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black           B00Z7SHDD2        100%        4.38      $29.99      $131.36
E&E Global    2/6/2019   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black           B00Z7SHDD2        100%        5.32      $29.65      $157.74
E&E Global    2/7/2019   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black           B00Z7SHDD2        100%        3.95      $29.99      $118.46
E&E Global    2/8/2019   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black           B00Z7SHDD2        100%        3.56      $29.99      $106.76
E&E Global    2/9/2019   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black           B00Z7SHDD2        100%         2.4      $29.99      $71.98
E&E Global   2/10/2019   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black           B00Z7SHDD2         83%        2.45      $29.99      $73.48
E&E Global   2/11/2019   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black           B00Z7SHDD2        100%        3.54      $29.99      $106.16
E&E Global   2/12/2019   OtterBox Pursuit Case for iPhone 7/iPhone 8 - Retail Packaging - Black           B00Z7SHDD2        100%        3.29      $29.99      $98.67

                                                                                                  1to3shop-store TOTALS                 19.59                  $557.45
                                                                                                      E&E Global TOTALS                 118.9                 $3,434.45
                                                                                                          GRAND TOTAL     Units Sold   138.49   Total Sales   $3,991.90




                                                                                    21
                              Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 31 of
                                                                    48


                              B00Z7SJDM6 - LifeProof NUUD SERIES Waterproof Case for iPhone 7 Plus (ONLY) -
                                                        Retail Packaging - BLACK
Seller Name          Date     Product Name                                                                                    ASIN      Buybox Pct   Units Sold      Price        TOTAL
1to3shop-store     9/1/2018   LifeProof NUUD SERIES Waterproof Case for iPhone 7 Plus (ONLY) - Retail Packaging - BLACK    B00Z7SJDM6       6%         1.05         $39.40        $41.37
1to3shop-store     9/2/2018   LifeProof NUUD SERIES Waterproof Case for iPhone 7 Plus (ONLY) - Retail Packaging - BLACK    B00Z7SJDM6       1%         0.25         $39.40         $9.85
1to3shop-store     9/3/2018   LifeProof NUUD SERIES Waterproof Case for iPhone 7 Plus (ONLY) - Retail Packaging - BLACK    B00Z7SJDM6       2%         0.57         $39.40        $22.46
1to3shop-store     9/4/2018   LifeProof NUUD SERIES Waterproof Case for iPhone 7 Plus (ONLY) - Retail Packaging - BLACK    B00Z7SJDM6       1%         0.33         $38.99        $12.87
1to3shop-store     9/5/2018   LifeProof NUUD SERIES Waterproof Case for iPhone 7 Plus (ONLY) - Retail Packaging - BLACK    B00Z7SJDM6       9%         2.26         $35.46        $80.14
1to3shop-store     9/6/2018   LifeProof NUUD SERIES Waterproof Case for iPhone 7 Plus (ONLY) - Retail Packaging - BLACK    B00Z7SJDM6      14%         3.36         $34.95       $117.43
1to3shop-store     9/7/2018   LifeProof NUUD SERIES Waterproof Case for iPhone 7 Plus (ONLY) - Retail Packaging - BLACK    B00Z7SJDM6      15%         3.48         $34.95       $121.63
1to3shop-store     9/8/2018   LifeProof NUUD SERIES Waterproof Case for iPhone 7 Plus (ONLY) - Retail Packaging - BLACK    B00Z7SJDM6       6%         1.32         $34.95        $46.13
1to3shop-store     9/9/2018   LifeProof NUUD SERIES Waterproof Case for iPhone 7 Plus (ONLY) - Retail Packaging - BLACK    B00Z7SJDM6      12%         3.42         $34.95       $119.53
1to3shop-store    9/10/2018   LifeProof NUUD SERIES Waterproof Case for iPhone 7 Plus (ONLY) - Retail Packaging - BLACK    B00Z7SJDM6      12%         4.07         $34.95       $142.25
1to3shop-store    9/11/2018   LifeProof NUUD SERIES Waterproof Case for iPhone 7 Plus (ONLY) - Retail Packaging - BLACK    B00Z7SJDM6      12%         3.69         $34.95       $128.97
1to3shop-store    9/12/2018   LifeProof NUUD SERIES Waterproof Case for iPhone 7 Plus (ONLY) - Retail Packaging - BLACK    B00Z7SJDM6       9%         2.68         $34.95        $93.67
1to3shop-store    9/13/2018   LifeProof NUUD SERIES Waterproof Case for iPhone 7 Plus (ONLY) - Retail Packaging - BLACK    B00Z7SJDM6      10%         2.61         $34.95        $91.22
1to3shop-store    9/14/2018   LifeProof NUUD SERIES Waterproof Case for iPhone 7 Plus (ONLY) - Retail Packaging - BLACK    B00Z7SJDM6      20%          4.6         $34.95       $160.77
1to3shop-store    9/15/2018   LifeProof NUUD SERIES Waterproof Case for iPhone 7 Plus (ONLY) - Retail Packaging - BLACK    B00Z7SJDM6      10%         2.04         $34.95        $71.30
1to3shop-store    9/16/2018   LifeProof NUUD SERIES Waterproof Case for iPhone 7 Plus (ONLY) - Retail Packaging - BLACK    B00Z7SJDM6      12%         2.96         $34.95       $103.45
1to3shop-store    9/17/2018   LifeProof NUUD SERIES Waterproof Case for iPhone 7 Plus (ONLY) - Retail Packaging - BLACK    B00Z7SJDM6      12%          3.2         $34.95       $111.84
1to3shop-store    9/18/2018   LifeProof NUUD SERIES Waterproof Case for iPhone 7 Plus (ONLY) - Retail Packaging - BLACK    B00Z7SJDM6      12%          2.9         $34.95       $101.36
1to3shop-store    9/19/2018   LifeProof NUUD SERIES Waterproof Case for iPhone 7 Plus (ONLY) - Retail Packaging - BLACK    B00Z7SJDM6      18%         4.33         $34.95       $151.33
1to3shop-store    9/20/2018   LifeProof NUUD SERIES Waterproof Case for iPhone 7 Plus (ONLY) - Retail Packaging - BLACK    B00Z7SJDM6      12%         2.68         $34.95        $93.67
1to3shop-store    9/21/2018   LifeProof NUUD SERIES Waterproof Case for iPhone 7 Plus (ONLY) - Retail Packaging - BLACK    B00Z7SJDM6      16%         3.44         $34.95       $120.23
1to3shop-store    9/22/2018   LifeProof NUUD SERIES Waterproof Case for iPhone 7 Plus (ONLY) - Retail Packaging - BLACK    B00Z7SJDM6       9%         1.91         $34.95        $66.75
1to3shop-store    9/24/2018   LifeProof NUUD SERIES Waterproof Case for iPhone 7 Plus (ONLY) - Retail Packaging - BLACK    B00Z7SJDM6       5%         1.75         $34.95        $61.16
1to3shop-store    9/25/2018   LifeProof NUUD SERIES Waterproof Case for iPhone 7 Plus (ONLY) - Retail Packaging - BLACK    B00Z7SJDM6       0%         0.14         $34.95         $4.89
1to3shop-store    11/9/2018   LifeProof NUUD SERIES Waterproof Case for iPhone 7 Plus (ONLY) - Retail Packaging - BLACK    B00Z7SJDM6       2%         0.31         $34.79        $10.78
1to3shop-store   11/10/2018   LifeProof NUUD SERIES Waterproof Case for iPhone 7 Plus (ONLY) - Retail Packaging - BLACK    B00Z7SJDM6      27%         5.29         $34.79       $184.04
1to3shop-store   11/11/2018   LifeProof NUUD SERIES Waterproof Case for iPhone 7 Plus (ONLY) - Retail Packaging - BLACK    B00Z7SJDM6      33%         8.23         $34.79       $286.32
1to3shop-store   11/12/2018   LifeProof NUUD SERIES Waterproof Case for iPhone 7 Plus (ONLY) - Retail Packaging - BLACK    B00Z7SJDM6      35%         8.36         $34.79       $290.84
1to3shop-store   11/13/2018   LifeProof NUUD SERIES Waterproof Case for iPhone 7 Plus (ONLY) - Retail Packaging - BLACK    B00Z7SJDM6       1%         0.22         $34.79         $7.65
                                                                                                                          GRAND TOTAL   Units Sold    81.45       Total Sales   $2,853.90




                                                                                                    22
                                       Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 32 of
                                                                             48


                                                      B00Z7SMBE8 - Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for
                                                            Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)
Seller Name          Date     Product Name                                                                                                                                     ASIN       Buybox Pct   Units Sold      Price        TOTAL
1to3shop-store    11/9/2018   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8       28%          0.5         $49.84        $24.92
1to3shop-store   11/10/2018   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8       22%         0.17         $49.84         $8.47
1to3shop-store   11/14/2018   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8       11%         0.36         $49.79        $17.92
1to3shop-store   11/15/2018   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8       48%         0.95         $49.79        $47.30
1to3shop-store   11/16/2018   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8       32%         0.56         $49.79        $27.88
1to3shop-store   11/17/2018   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8       32%         0.51         $49.79        $25.39
1to3shop-store   11/18/2018   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8       91%         2.69         $49.79       $133.94
1to3shop-store   11/19/2018   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8       47%         1.11         $49.79        $55.27
1to3shop-store   11/20/2018   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8       23%          0.5         $49.79        $24.90
1to3shop-store   11/21/2018   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8       25%         0.52         $49.79        $25.89
1to3shop-store   11/22/2018   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8       32%         0.64         $49.79        $31.87
1to3shop-store   11/23/2018   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8       33%         0.88         $49.79        $43.82
1to3shop-store   11/24/2018   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8       35%         1.13         $49.79        $56.26
1to3shop-store   11/25/2018   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8       34%           1          $49.79        $49.79
1to3shop-store   11/26/2018   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8       34%         0.81         $49.79        $40.33
1to3shop-store   11/27/2018   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8       34%         0.75         $49.79        $37.34
1to3shop-store   11/28/2018   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8       34%         0.71         $49.79        $35.35
1to3shop-store   12/11/2018   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8       50%         1.64         $49.70        $81.51
1to3shop-store   12/12/2018   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8       48%         1.03         $49.70        $51.19
1to3shop-store   12/13/2018   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8       11%         0.22         $49.70        $10.93
1to3shop-store   12/16/2018   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8        6%         0.11         $49.49         $5.44
1to3shop-store   12/17/2018   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8       71%         1.68         $49.49        $83.14
1to3shop-store   12/18/2018   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8       14%          0.3         $49.49        $14.85
1to3shop-store   12/19/2018   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8      100%         2.13         $49.49       $105.41
1to3shop-store   12/20/2018   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8       96%         1.89         $49.49        $93.54
1to3shop-store   12/21/2018   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8      100%         1.78         $49.49        $88.09
1to3shop-store   12/22/2018   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8      100%          1.6         $49.49        $79.18
1to3shop-store   12/23/2018   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8      100%         1.97         $49.49        $97.50
1to3shop-store     1/5/2019   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8       84%         0.67         $49.99        $33.49
1to3shop-store     1/6/2019   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8      100%         0.99         $49.99        $49.49
1to3shop-store     1/7/2019   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8      100%         1.18         $49.99        $58.99
1to3shop-store     1/8/2019   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8      100%         2.19         $49.99       $109.48
1to3shop-store     1/9/2019   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8      100%         2.13         $49.99       $106.48
1to3shop-store    1/10/2019   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8      100%         1.97         $49.99        $98.48
1to3shop-store    1/11/2019   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8      100%         1.78         $49.99        $88.98
1to3shop-store    1/12/2019   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8      100%          0.8         $49.99        $39.99
1to3shop-store    1/13/2019   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8       68%         0.67         $49.99        $33.49
1to3shop-store    1/17/2019   Lifeproof NEXT SERIES DROP-DIRT-SNOWPROOF (NOT Waterproof) Case for Samsung Galaxy S9 Plus - Retail Packaging - BLACK CRYSTAL (BLACK/CLEAR)   B00Z7SMBE8       36%         0.35         $54.99        $19.25
                                                                                                                                                                            GRAND TOTAL   Units Sold    40.87       Total Sales   $2,035.54




                                                                                                                             23
                                Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 33 of
                                                                      48


                         B00Z7SUZFU - OtterBox DEFENDER SERIES Case for iPhone 8 Plus & iPhone 7 Plus (ONLY) -
                                                     Retail Packaging - BLACK
Seller Name         Date      Product Name                                                                                            ASIN      Buybox Pct   Units Sold      Price       TOTAL
1to3shop-store   11/24/2018   OtterBox DEFENDER SERIES Case for iPhone 8 Plus & iPhone 7 Plus (ONLY) - Retail Packaging - BLACK    B00Z7SUZFU      2%          1.88         $39.43       $74.13
1to3shop-store   11/26/2018   OtterBox DEFENDER SERIES Case for iPhone 8 Plus & iPhone 7 Plus (ONLY) - Retail Packaging - BLACK    B00Z7SUZFU      1%          1.09         $39.43       $42.98
1to3shop-store   11/27/2018   OtterBox DEFENDER SERIES Case for iPhone 8 Plus & iPhone 7 Plus (ONLY) - Retail Packaging - BLACK    B00Z7SUZFU      1%           0.9         $39.43       $35.49
                                                                                                                                  GRAND TOTAL   Units Sold     3.87       Total Sales   $152.60




                                                                                                        24
                                Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 34 of
                                                                      48



                 B00Z7T54E6 - LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)
Seller Name           Date      Product Name                                                                       ASIN      Buybox Pct   Units Sold    Price    TOTAL
1to3shop-store     10/1/2018    LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6      17%         0.99       $53.91   $53.37
1to3shop-store     11/9/2018    LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6      12%         0.53       $39.95   $21.17
1to3shop-store     12/11/2018   LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6     100%          1.1       $54.99   $60.49
1to3shop-store     12/12/2018   LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6     100%         3.19       $54.99   $175.42
1to3shop-store     12/13/2018   LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6      33%         1.28       $54.99   $70.39
1to3shop-store     12/16/2018   LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6      85%         4.18       $54.99   $229.86
1to3shop-store     12/17/2018   LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6     100%          5.9       $54.99   $324.44
1to3shop-store     12/18/2018   LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6      47%         2.06       $54.99   $113.28
1to3shop-store     12/19/2018   LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6      15%         0.48       $54.99   $26.40
1to3shop-store     12/20/2018   LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6     100%         3.95       $54.99   $217.21
1to3shop-store     12/21/2018   LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6     100%         3.56       $54.99   $195.76
1to3shop-store     12/22/2018   LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6     100%          2.4       $54.99   $131.98
1to3shop-store     12/23/2018   LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6     100%         2.96       $54.99   $162.77
1to3shop-store     12/28/2018   LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6     100%         5.33       $54.99   $293.10
1to3shop-store     12/29/2018   LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6     100%         4.79       $54.99   $263.40
1to3shop-store     12/30/2018   LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6      96%         5.69       $54.99   $312.89
1to3shop-store     12/31/2018   LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6      4%          0.29       $54.99   $15.95
1to3shop-store      1/1/2019    LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6      79%         5.18       $54.99   $284.85
1to3shop-store      1/2/2019    LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6     100%         5.32       $54.99   $292.55
1to3shop-store      1/3/2019    LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6     100%         4.93       $54.99   $271.10
1to3shop-store      1/4/2019    LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6      51%         2.24       $54.99   $123.18
1to3shop-store      1/5/2019    LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6      77%         3.06       $54.99   $168.27
1to3shop-store      1/6/2019    LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6      34%         1.99       $54.99   $109.43
1to3shop-store     1/11/2019    LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6      6%          0.34       $54.87   $18.66
1to3shop-store     1/12/2019    LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6      60%         3.85       $52.83   $203.40
1to3shop-store     1/13/2019    LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6     100%         7.89       $49.99   $394.42
1to3shop-store     1/14/2019    LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6      88%         9.39       $49.91   $468.65
1to3shop-store     1/18/2019    LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6      39%         1.71       $42.78   $73.15
1to3shop-store     1/19/2019    LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6      12%          0.5       $42.78   $21.39
1to3shop-store     1/20/2019    LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6      33%         1.61       $42.78   $68.88
1to3shop-store     1/21/2019    LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6     100%          5.9       $42.78   $252.40
1to3shop-store     1/22/2019    LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6      42%          2.3       $42.78   $98.39
E&E Global         1/24/2019    LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6      87%         2.58       $59.99   $154.77
E&E Global         1/25/2019    LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6      99%         1.76       $59.99   $105.58
E&E Global         1/26/2019    LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6     100%          1.6       $59.99   $95.98
E&E Global         1/27/2019    LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6      19%         0.55       $59.99   $32.99
E&E Global         1/28/2019    LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6      37%         1.75       $59.99   $104.98
E&E Global          2/6/2019    LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)   B00Z7T54E6      12%         0.65       $42.78   $27.81



                                                                                                25
                         Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 35 of
                                                               48


E&E Global   2/7/2019    LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)           B00Z7T54E6        100%        4.93      $42.78      $210.91
E&E Global   2/8/2019    LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)           B00Z7T54E6        69%         3.66      $41.54      $152.04
E&E Global   2/9/2019    LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)           B00Z7T54E6        69%         2.74      $42.78      $117.22
E&E Global   2/10/2019   LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)           B00Z7T54E6        97%         5.71      $42.78      $244.27
E&E Global   2/11/2019   LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)           B00Z7T54E6        100%        7.08      $42.78      $302.88
E&E Global   2/12/2019   LifeProof Next Case for iPhone 8 and iPhone 7 - BLACK CRYSTAL (CLEAR / BLACK)           B00Z7T54E6        84%         7.36      $42.78      $314.86

                                                                                                         1to3shop-store TOTALS                104.89                 $5,516.60
                                                                                                             E&E Global TOTALS                40.37                  $1,864.29
                                                                                                                 GRAND TOTAL     Units Sold   145.26   Total Sales   $7,380.89




                                                                                         26
                      Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 36 of
                                                            48



              B00Z7T5VG2 - LifeProof Next Case for iPhone 8 and iPhone 7 ONLY (NOT PLUS) Seaside
Seller Name      Date      Product Name                                                               ASIN     Buybox Pct   Units Sold      Price       TOTAL
E&E Global    11/13/2018   LifeProof Next Case for iPhone 8 and iPhone 7 ONLY (NOT PLUS) Seaside   B00Z7T5VG2     11%         0.97         $39.95       $38.75
E&E Global    11/15/2018   LifeProof Next Case for iPhone 8 and iPhone 7 ONLY (NOT PLUS) Seaside   B00Z7T5VG2     3%          0.28         $39.95       $11.19
E&E Global    11/20/2018   LifeProof Next Case for iPhone 8 and iPhone 7 ONLY (NOT PLUS) Seaside   B00Z7T5VG2     15%         2.15         $39.99       $85.98
E&E Global    11/21/2018   LifeProof Next Case for iPhone 8 and iPhone 7 ONLY (NOT PLUS) Seaside   B00Z7T5VG2     3%           0.4         $39.99       $16.00
E&E Global    11/23/2018   LifeProof Next Case for iPhone 8 and iPhone 7 ONLY (NOT PLUS) Seaside   B00Z7T5VG2     11%          0.8         $39.99       $31.99
E&E Global    11/29/2018   LifeProof Next Case for iPhone 8 and iPhone 7 ONLY (NOT PLUS) Seaside   B00Z7T5VG2     39%         2.31         $48.99      $113.17
E&E Global    12/1/2018    LifeProof Next Case for iPhone 8 and iPhone 7 ONLY (NOT PLUS) Seaside   B00Z7T5VG2     29%         1.39         $48.99       $68.10
E&E Global    12/2/2018    LifeProof Next Case for iPhone 8 and iPhone 7 ONLY (NOT PLUS) Seaside   B00Z7T5VG2     1%          0.06         $54.99       $3.30
E&E Global    12/3/2018    LifeProof Next Case for iPhone 8 and iPhone 7 ONLY (NOT PLUS) Seaside   B00Z7T5VG2     20%          1.4         $54.99       $76.99
E&E Global    12/4/2018    LifeProof Next Case for iPhone 8 and iPhone 7 ONLY (NOT PLUS) Seaside   B00Z7T5VG2     48%         2.63         $54.99      $144.62
E&E Global    12/5/2018    LifeProof Next Case for iPhone 8 and iPhone 7 ONLY (NOT PLUS) Seaside   B00Z7T5VG2     2%          0.07         $54.99       $3.85
                                                                                                   GRAND TOTAL Units Sold    12.46       Total Sales   $593.94




                                                                                     27
                            Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 37 of
                                                                  48


                                        B00Z7T69M2 - LifeProof Next Case for iPhone 8 and iPhone 7 -
                                                 CACTUS ROSE (CLEAR / DESERT ROSE)
Seller Name        Date     Product Name                                                                           ASIN       Buybox Pct   Units Sold      Price      TOTAL
1to3shop-store   1/4/2019   LifeProof Next Case for iPhone 8 and iPhone 7 - CACTUS ROSE (CLEAR / DESERT ROSE)   B00Z7T69M2       12%          0.1         $64.99      $6.50
                                                                                                                GRAND TOTAL   Units Sold      0.1       Total Sales   $6.50




                                                                                             28
                       Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 38 of
                                                             48



                   B00Z7T6T72 - Lifeproof NEXT Case Cover iPhone 8 7 PLUS - Beach Pebble
Seller Name        Date    Product Name                                                   ASIN      Buybox Pct   Units Sold      Price      TOTAL
1to3shop-store   12/9/2018 Lifeproof NEXT Case Cover iPhone 8 7 PLUS - Beach Pebble    B00Z7T6T72      65%         1.28         $64.95      $83.14
                                                                                      GRAND TOTAL   Units Sold     1.28       Total Sales   $83.14




                                                                             29
                        Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 39 of
                                                              48



                    B00Z7T7UFW - OtterBox Pursuit Case for Apple iPhone 7/8 Plus in Black/Clear
Seller Name         Date      Product Name                                                                ASIN         Buybox Pct   Units Sold      Price       TOTAL
1to3shop-store   10/1/2018    OtterBox Pursuit Case for Apple iPhone 7/8 Plus in Black/Clear           B00Z7T7UFW         87%         1.03         $49.03      $50.50
1to3shop-store   10/2/2018    OtterBox Pursuit Case for Apple iPhone 7/8 Plus in Black/Clear           B00Z7T7UFW         82%          0.9         $49.99      $44.99
1to3shop-store   10/3/2018    OtterBox Pursuit Case for Apple iPhone 7/8 Plus in Black/Clear           B00Z7T7UFW         20%         0.21         $49.99      $10.50
E&E Global       10/11/2018   OtterBox Pursuit Case for Apple iPhone 7/8 Plus in Black/Clear           B00Z7T7UFW         30%         0.58         $49.99      $28.99
E&E Global       10/12/2018   OtterBox Pursuit Case for Apple iPhone 7/8 Plus in Black/Clear           B00Z7T7UFW         94%         1.68         $49.99      $83.98
E&E Global       10/13/2018   OtterBox Pursuit Case for Apple iPhone 7/8 Plus in Black/Clear           B00Z7T7UFW         95%         1.51         $49.99      $75.48
E&E Global       10/14/2018   OtterBox Pursuit Case for Apple iPhone 7/8 Plus in Black/Clear           B00Z7T7UFW         91%          1.8         $49.99      $89.98
E&E Global       10/15/2018   OtterBox Pursuit Case for Apple iPhone 7/8 Plus in Black/Clear           B00Z7T7UFW         95%         2.23         $49.99      $111.48
E&E Global       10/16/2018   OtterBox Pursuit Case for Apple iPhone 7/8 Plus in Black/Clear           B00Z7T7UFW         85%         1.86         $49.99      $92.98
E&E Global       10/17/2018   OtterBox Pursuit Case for Apple iPhone 7/8 Plus in Black/Clear           B00Z7T7UFW         89%         1.89         $49.99      $94.48
E&E Global       10/18/2018   OtterBox Pursuit Case for Apple iPhone 7/8 Plus in Black/Clear           B00Z7T7UFW        100%         0.99         $49.99      $49.49
E&E Global       10/19/2018   OtterBox Pursuit Case for Apple iPhone 7/8 Plus in Black/Clear           B00Z7T7UFW        100%         0.89         $49.99      $44.49
E&E Global       10/20/2018   OtterBox Pursuit Case for Apple iPhone 7/8 Plus in Black/Clear           B00Z7T7UFW        100%          0.8         $49.99      $39.99
E&E Global       10/21/2018   OtterBox Pursuit Case for Apple iPhone 7/8 Plus in Black/Clear           B00Z7T7UFW        100%         0.99         $49.99      $49.49
E&E Global       10/22/2018   OtterBox Pursuit Case for Apple iPhone 7/8 Plus in Black/Clear           B00Z7T7UFW         96%         1.13         $49.99      $56.49
E&E Global       10/23/2018   OtterBox Pursuit Case for Apple iPhone 7/8 Plus in Black/Clear           B00Z7T7UFW         60%         0.66         $49.99      $32.99
E&E Global       10/24/2018   OtterBox Pursuit Case for Apple iPhone 7/8 Plus in Black/Clear           B00Z7T7UFW         82%         0.87         $49.99      $43.49
E&E Global       10/27/2018   OtterBox Pursuit Case for Apple iPhone 7/8 Plus in Black/Clear           B00Z7T7UFW         80%         0.64         $49.99      $31.99
E&E Global       10/28/2018   OtterBox Pursuit Case for Apple iPhone 7/8 Plus in Black/Clear           B00Z7T7UFW         76%         0.75         $49.99      $37.49
E&E Global       10/29/2018   OtterBox Pursuit Case for Apple iPhone 7/8 Plus in Black/Clear           B00Z7T7UFW         79%         1.86         $49.99      $92.98
E&E Global       10/30/2018   OtterBox Pursuit Case for Apple iPhone 7/8 Plus in Black/Clear           B00Z7T7UFW         81%         0.89         $49.30      $43.88
E&E Global       10/31/2018   OtterBox Pursuit Case for Apple iPhone 7/8 Plus in Black/Clear           B00Z7T7UFW         79%         0.84         $49.99      $41.99
E&E Global       11/1/2018    OtterBox Pursuit Case for Apple iPhone 7/8 Plus in Black/Clear           B00Z7T7UFW         57%         0.57         $49.99      $28.49
E&E Global       11/22/2018   OtterBox Pursuit Case for Apple iPhone 7/8 Plus in Black/Clear           B00Z7T7UFW         1%          0.01         $64.99       $0.65
E&E Global       11/30/2018   OtterBox Pursuit Case for Apple iPhone 7/8 Plus in Black/Clear           B00Z7T7UFW         1%          0.01         $64.99       $0.65
E&E Global       12/1/2018    OtterBox Pursuit Case for Apple iPhone 7/8 Plus in Black/Clear           B00Z7T7UFW         2%          0.01         $64.99       $0.65
E&E Global       12/31/2018   OtterBox Pursuit Case for Apple iPhone 7/8 Plus in Black/Clear           B00Z7T7UFW         30%         0.36         $64.99      $23.40

                                                                                               1to3shop-store TOTALS                  2.14                      $105.99
                                                                                                   E&E Global TOTALS                  23.82                    $1,195.97
                                                                                                       GRAND TOTAL     Units Sold     25.96      Total Sales   $1,301.96




                                                                                        30
                                 Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 40 of
                                                                       48


                                                      B00Z7TKH1Q - Lifeproof FRÄ’ SERIES Waterproof Case for
                                              Samsung Galaxy S8 (ONLY) - Retail Packaging - ASPHALT (BLACK/DARK GREY)
Seller Name      Date     Product Name                                                                                                            ASIN      Buybox Pct   Units Sold      Price       TOTAL
E&E Global    1/24/2019   Lifeproof FRÄ’ SERIES Waterproof Case for Samsung Galaxy S8 (ONLY) - Retail Packaging - ASPHALT (BLACK/DARK GREY)    B00Z7TKH1Q      14%         1.66         $37.93       $62.96
E&E Global    1/25/2019   Lifeproof FRÄ’ SERIES Waterproof Case for Samsung Galaxy S8 (ONLY) - Retail Packaging - ASPHALT (BLACK/DARK GREY)    B00Z7TKH1Q      30%         3.77         $37.93      $143.00
E&E Global    1/26/2019   Lifeproof FRÄ’ SERIES Waterproof Case for Samsung Galaxy S8 (ONLY) - Retail Packaging - ASPHALT (BLACK/DARK GREY)    B00Z7TKH1Q       4%         0.42         $37.93       $15.93
E&E Global    1/27/2019   Lifeproof FRÄ’ SERIES Waterproof Case for Samsung Galaxy S8 (ONLY) - Retail Packaging - ASPHALT (BLACK/DARK GREY)    B00Z7TKH1Q      27%         3.92         $37.93      $148.69
                                                                                                                                              GRAND TOTAL   Units Sold     9.77       Total Sales   $370.58




                                                                                                              31
                                    Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 41 of
                                                                          48


                                                       B00Z7TLME2 - Lifeproof 77-54833 FRÃ„â€™ Series Waterproof Case for
                                                      Samsung Galaxy S8+ (ONLY) - Retail Packaging - Asphalt (Black/Dark Grey)
Seller Name      Date      Product Name                                                                                                                         ASIN      Buybox Pct   Units Sold      Price        TOTAL
E&E Global    10/26/2018   Lifeproof 77-54833 FRÃ„â€™ Series Waterproof Case for Samsung Galaxy S8+ (ONLY) - Retail Packaging - Asphalt (Black/Dark Grey)    B00Z7TLME2      11%         2.23         $39.95        $89.09
E&E Global    11/7/2018    Lifeproof 77-54833 FRÃ„â€™ Series Waterproof Case for Samsung Galaxy S8+ (ONLY) - Retail Packaging - Asphalt (Black/Dark Grey)    B00Z7TLME2      2%          0.34         $42.99        $14.62
E&E Global    11/11/2018   Lifeproof 77-54833 FRÃ„â€™ Series Waterproof Case for Samsung Galaxy S8+ (ONLY) - Retail Packaging - Asphalt (Black/Dark Grey)    B00Z7TLME2      1%          0.23         $42.99        $9.89
E&E Global    11/13/2018   Lifeproof 77-54833 FRÃ„â€™ Series Waterproof Case for Samsung Galaxy S8+ (ONLY) - Retail Packaging - Asphalt (Black/Dark Grey)    B00Z7TLME2      1%          0.24         $42.99        $10.32
E&E Global    11/15/2018   Lifeproof 77-54833 FRÃ„â€™ Series Waterproof Case for Samsung Galaxy S8+ (ONLY) - Retail Packaging - Asphalt (Black/Dark Grey)    B00Z7TLME2      1%          0.25         $42.99        $10.75
E&E Global    11/16/2018   Lifeproof 77-54833 FRÃ„â€™ Series Waterproof Case for Samsung Galaxy S8+ (ONLY) - Retail Packaging - Asphalt (Black/Dark Grey)    B00Z7TLME2      1%          0.22         $42.99        $9.46
E&E Global    11/17/2018   Lifeproof 77-54833 FRÃ„â€™ Series Waterproof Case for Samsung Galaxy S8+ (ONLY) - Retail Packaging - Asphalt (Black/Dark Grey)    B00Z7TLME2      1%           0.2         $42.99        $8.60
E&E Global    11/20/2018   Lifeproof 77-54833 FRÃ„â€™ Series Waterproof Case for Samsung Galaxy S8+ (ONLY) - Retail Packaging - Asphalt (Black/Dark Grey)    B00Z7TLME2      1%          0.15         $42.99        $6.45
E&E Global    11/21/2018   Lifeproof 77-54833 FRÃ„â€™ Series Waterproof Case for Samsung Galaxy S8+ (ONLY) - Retail Packaging - Asphalt (Black/Dark Grey)    B00Z7TLME2      1%          0.25         $42.99        $10.75
E&E Global    11/26/2018   Lifeproof 77-54833 FRÃ„â€™ Series Waterproof Case for Samsung Galaxy S8+ (ONLY) - Retail Packaging - Asphalt (Black/Dark Grey)    B00Z7TLME2      1%           0.2         $42.99        $8.60
E&E Global    12/14/2018   Lifeproof 77-54833 FRÃ„â€™ Series Waterproof Case for Samsung Galaxy S8+ (ONLY) - Retail Packaging - Asphalt (Black/Dark Grey)    B00Z7TLME2      26%         3.22         $37.20       $119.78
E&E Global    12/15/2018   Lifeproof 77-54833 FRÃ„â€™ Series Waterproof Case for Samsung Galaxy S8+ (ONLY) - Retail Packaging - Asphalt (Black/Dark Grey)    B00Z7TLME2      17%         1.92         $37.20        $71.42
E&E Global    12/17/2018   Lifeproof 77-54833 FRÃ„â€™ Series Waterproof Case for Samsung Galaxy S8+ (ONLY) - Retail Packaging - Asphalt (Black/Dark Grey)    B00Z7TLME2      17%         3.06         $37.20       $113.83
E&E Global    12/18/2018   Lifeproof 77-54833 FRÃ„â€™ Series Waterproof Case for Samsung Galaxy S8+ (ONLY) - Retail Packaging - Asphalt (Black/Dark Grey)    B00Z7TLME2      17%         3.19         $37.20       $118.67
E&E Global    12/19/2018   Lifeproof 77-54833 FRÃ„â€™ Series Waterproof Case for Samsung Galaxy S8+ (ONLY) - Retail Packaging - Asphalt (Black/Dark Grey)    B00Z7TLME2      2%          0.37         $37.20        $13.76
E&E Global    1/16/2019    Lifeproof 77-54833 FRÃ„â€™ Series Waterproof Case for Samsung Galaxy S8+ (ONLY) - Retail Packaging - Asphalt (Black/Dark Grey)    B00Z7TLME2      10%         2.13         $37.20        $79.24
E&E Global     2/5/2019    Lifeproof 77-54833 FRÃ„â€™ Series Waterproof Case for Samsung Galaxy S8+ (ONLY) - Retail Packaging - Asphalt (Black/Dark Grey)    B00Z7TLME2      35%         8.46         $34.28       $290.01
E&E Global     2/8/2019    Lifeproof 77-54833 FRÃ„â€™ Series Waterproof Case for Samsung Galaxy S8+ (ONLY) - Retail Packaging - Asphalt (Black/Dark Grey)    B00Z7TLME2      21%         4.23         $35.77       $151.31
E&E Global     2/9/2019    Lifeproof 77-54833 FRÃ„â€™ Series Waterproof Case for Samsung Galaxy S8+ (ONLY) - Retail Packaging - Asphalt (Black/Dark Grey)    B00Z7TLME2      13%          2.6         $35.77        $93.00
E&E Global    2/10/2019    Lifeproof 77-54833 FRÃ„â€™ Series Waterproof Case for Samsung Galaxy S8+ (ONLY) - Retail Packaging - Asphalt (Black/Dark Grey)    B00Z7TLME2      2%          0.36         $35.77        $12.88
E&E Global    2/11/2019    Lifeproof 77-54833 FRÃ„â€™ Series Waterproof Case for Samsung Galaxy S8+ (ONLY) - Retail Packaging - Asphalt (Black/Dark Grey)    B00Z7TLME2      6%          1.89         $35.77        $67.61
                                                                                                                                                            GRAND TOTAL   Units Sold     35.74      Total Sales   $1,310.04




                                                                                                                      32
                                  Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 42 of
                                                                        48


                                     B00Z7TXGC8 - Lifeproof FRÄ’ SERIES Waterproof Case for iPhone 8 Plus & 7 Plus (ONLY) -
                                                          Retail Packaging - NIGHT LITE (BLACK/LIME)
Seller Name       Date     Product Name                                                                                                               ASIN      Buybox Pct   Units Sold      Price       TOTAL
E&E Global     11/9/2018   Lifeproof FRÄ’ SERIES Waterproof Case for iPhone 8 Plus & 7 Plus (ONLY) - Retail Packaging - NIGHT LITE (BLACK/LIME)    B00Z7TXGC8      1%          0.98         $35.79       $35.07
E&E Global    11/19/2018   Lifeproof FRÄ’ SERIES Waterproof Case for iPhone 8 Plus & 7 Plus (ONLY) - Retail Packaging - NIGHT LITE (BLACK/LIME)    B00Z7TXGC8      2%           3.1         $35.79      $110.95
E&E Global    11/20/2018   Lifeproof FRÄ’ SERIES Waterproof Case for iPhone 8 Plus & 7 Plus (ONLY) - Retail Packaging - NIGHT LITE (BLACK/LIME)    B00Z7TXGC8      2%          2.88         $35.79      $103.08
E&E Global      2/8/2019   Lifeproof FRÄ’ SERIES Waterproof Case for iPhone 8 Plus & 7 Plus (ONLY) - Retail Packaging - NIGHT LITE (BLACK/LIME)    B00Z7TXGC8      1%          1.07         $39.95       $42.75
                                                                                                                                                  GRAND TOTAL   Units Sold     8.03       Total Sales   $291.85




                                                                                                                  33
                     Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 43 of
                                                           48



               B06XCT3F8J - OtterBox COMMUTER SERIES for Samsung Galaxy S8+ - BLACK
Seller Name      Date    Product Name                                                  ASIN      Buybox Pct   Units Sold      Price      TOTAL
E&E Global    11/13/2018 OtterBox COMMUTER SERIES for Samsung Galaxy S8+ - BLACK    B06XCT3F8J      1%          0.22         $19.99      $4.40
                                                                                   GRAND TOTAL   Units Sold     0.22       Total Sales   $4.40




                                                                         34
                         Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 44 of
                                                               48



                 B06XDVW5RV - OtterBox 77-54544 SYMMETRY SERIES for Samsung Galaxy S8 - BLACK
Seller Name          Date      Product Name                                                                   ASIN         Buybox Pct   Units Sold      Price       TOTAL
1to3shop-store    10/1/2018    OtterBox 77-54544 SYMMETRY SERIES for Samsung Galaxy S8   - BLACK          B06XDVW5RV          70%         7.41         $15.39      $114.04
1to3shop-store    1/20/2019    OtterBox 77-54544 SYMMETRY SERIES for Samsung Galaxy S8   - BLACK          B06XDVW5RV          0%          0.01         $19.99       $0.20
E&E Global        11/15/2018   OtterBox 77-54544 SYMMETRY SERIES for Samsung Galaxy S8   - BLACK          B06XDVW5RV          33%         3.54         $16.50      $58.41
E&E Global        11/16/2018   OtterBox 77-54544 SYMMETRY SERIES for Samsung Galaxy S8   - BLACK          B06XDVW5RV         100%         12.44        $16.50      $205.26
E&E Global        11/17/2018   OtterBox 77-54544 SYMMETRY SERIES for Samsung Galaxy S8   - BLACK          B06XDVW5RV         100%         10.38        $16.50      $171.27
E&E Global        11/18/2018   OtterBox 77-54544 SYMMETRY SERIES for Samsung Galaxy S8   - BLACK          B06XDVW5RV          15%         1.57         $16.50      $25.91
E&E Global        11/19/2018   OtterBox 77-54544 SYMMETRY SERIES for Samsung Galaxy S8   - BLACK          B06XDVW5RV          88%         11.4         $16.50      $188.10
E&E Global        11/21/2018   OtterBox 77-54544 SYMMETRY SERIES for Samsung Galaxy S8   - BLACK          B06XDVW5RV          4%          0.33         $16.50       $5.45
E&E Global        11/22/2018   OtterBox 77-54544 SYMMETRY SERIES for Samsung Galaxy S8   - BLACK          B06XDVW5RV          30%         2.34         $16.50      $38.61
E&E Global        11/23/2018   OtterBox 77-54544 SYMMETRY SERIES for Samsung Galaxy S8   - BLACK          B06XDVW5RV          68%         4.86         $14.23      $69.16
E&E Global        11/26/2018   OtterBox 77-54544 SYMMETRY SERIES for Samsung Galaxy S8   - BLACK          B06XDVW5RV          66%         3.86         $13.99      $54.00
E&E Global        11/27/2018   OtterBox 77-54544 SYMMETRY SERIES for Samsung Galaxy S8   - BLACK          B06XDVW5RV          7%          0.61         $13.99       $8.53
E&E Global        11/28/2018   OtterBox 77-54544 SYMMETRY SERIES for Samsung Galaxy S8   - BLACK          B06XDVW5RV          16%         1.91         $14.41      $27.52
E&E Global        11/29/2018   OtterBox 77-54544 SYMMETRY SERIES for Samsung Galaxy S8   - BLACK          B06XDVW5RV          54%         5.82         $18.99      $110.52
E&E Global        11/30/2018   OtterBox 77-54544 SYMMETRY SERIES for Samsung Galaxy S8   - BLACK          B06XDVW5RV         100%         7.08         $22.48      $159.16
E&E Global        12/1/2018    OtterBox 77-54544 SYMMETRY SERIES for Samsung Galaxy S8   - BLACK          B06XDVW5RV          38%          1.5         $22.99      $34.49
E&E Global        12/2/2018    OtterBox 77-54544 SYMMETRY SERIES for Samsung Galaxy S8   - BLACK          B06XDVW5RV          21%         0.84         $22.99      $19.31
E&E Global        12/3/2018    OtterBox 77-54544 SYMMETRY SERIES for Samsung Galaxy S8   - BLACK          B06XDVW5RV          2%          0.08         $22.99       $1.84
E&E Global        12/7/2018    OtterBox 77-54544 SYMMETRY SERIES for Samsung Galaxy S8   - BLACK          B06XDVW5RV          27%         0.73         $22.99      $16.78
E&E Global        1/22/2019    OtterBox 77-54544 SYMMETRY SERIES for Samsung Galaxy S8   - BLACK          B06XDVW5RV          1%          0.01         $19.99       $0.20
E&E Global        1/25/2019    OtterBox 77-54544 SYMMETRY SERIES for Samsung Galaxy S8   - BLACK          B06XDVW5RV          1%          0.02         $19.99       $0.40
E&E Global        2/12/2019    OtterBox 77-54544 SYMMETRY SERIES for Samsung Galaxy S8   - BLACK          B06XDVW5RV          1%          0.09         $16.99       $1.53

                                                                                                   1to3shop-store TOTALS                   7.42                     $114.24
                                                                                                       E&E Global TOTALS                  69.41                    $1,196.45
                                                                                                           GRAND TOTAL     Units Sold     76.83      Total Sales   $1,310.69




                                                                                   35
                       Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 45 of
                                                             48



                 B0754FH83M - Lifeproof SLAM iPhone 7 Plus / 8 Plus (77-57421) Free Flow - New
Seller Name         Date     Product Name                                                          ASIN       Buybox Pct   Units Sold      Price       TOTAL
1to3shop-store   1/15/2019   Lifeproof SLAM iPhone 7 Plus / 8 Plus (77-57421) Free Flow - New   B0754FH83M       6%          0.27         $41.47      $11.20
1to3shop-store   1/16/2019   Lifeproof SLAM iPhone 7 Plus / 8 Plus (77-57421) Free Flow - New   B0754FH83M       11%         0.48         $41.47      $19.91
1to3shop-store   1/17/2019   Lifeproof SLAM iPhone 7 Plus / 8 Plus (77-57421) Free Flow - New   B0754FH83M       7%          0.26         $41.47      $10.78
1to3shop-store   1/18/2019   Lifeproof SLAM iPhone 7 Plus / 8 Plus (77-57421) Free Flow - New   B0754FH83M       0%          0.01         $41.47       $0.41
1to3shop-store   1/19/2019   Lifeproof SLAM iPhone 7 Plus / 8 Plus (77-57421) Free Flow - New   B0754FH83M       10%         0.24         $41.47       $9.95
1to3shop-store   1/20/2019   Lifeproof SLAM iPhone 7 Plus / 8 Plus (77-57421) Free Flow - New   B0754FH83M       21%         0.63         $41.47      $26.13
1to3shop-store   1/22/2019   Lifeproof SLAM iPhone 7 Plus / 8 Plus (77-57421) Free Flow - New   B0754FH83M       23%         0.75         $41.47      $31.10
                                                                                                GRAND TOTAL   Units Sold     2.64       Total Sales   $109.48




                                                                                    36
                              Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 46 of
                                                                    48


                                      B07BNLNBZ5 - OtterBox Pursuit Series Basic Cell Phone Carrying Cases for
                                                        Apple iPhone 7 Plus/8 Plus - Black
Seller Name         Date      Product Name                                                                                        ASIN      Buybox Pct   Units Sold    Price   TOTAL
1to3shop-store    10/1/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5       5%         0.13       $39.99    $5.20
1to3shop-store    10/2/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5      34%         0.74       $39.99   $29.59
1to3shop-store    10/3/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5      28%         0.59       $39.99   $23.59
E&E Global        10/8/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5      70%         1.66       $39.99   $66.38
E&E Global        10/9/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5     100%         2.19       $39.99   $87.58
E&E Global       10/10/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5     100%         2.13       $39.99   $85.18
E&E Global       10/11/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5     100%         1.97       $39.99   $78.78
E&E Global       10/12/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5     100%         1.78       $39.99   $71.18
E&E Global       10/13/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5      87%         1.39       $39.99   $55.59
E&E Global       10/21/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5     100%         0.99       $39.99   $39.59
E&E Global       10/22/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5     100%         1.18       $39.99   $47.19
E&E Global       10/23/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5     100%          1.1       $39.99   $43.99
E&E Global       10/24/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5     100%         1.06       $39.99   $42.39
E&E Global       10/25/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5     100%         0.99       $39.99   $39.59
E&E Global       10/26/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5     100%         0.89       $39.99   $35.59
E&E Global       10/27/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5     100%          0.8       $39.99   $31.99
E&E Global       10/28/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5     100%         0.99       $39.99   $39.59
E&E Global       10/29/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5     100%         1.18       $39.99   $47.19
E&E Global       10/30/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5     100%         1.09       $39.99   $43.59
E&E Global       10/31/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5     100%         1.06       $39.99   $42.39
E&E Global        11/1/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5     100%         1.97       $39.99   $78.78
E&E Global        11/2/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5     100%         1.78       $39.99   $71.18
E&E Global        11/3/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5     100%          0.8       $39.99   $31.99
E&E Global        11/4/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5     100%         0.99       $39.99   $39.59
E&E Global        11/5/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5      98%         1.16       $39.99   $46.39
E&E Global        11/6/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5     100%          1.1       $39.99   $43.99
E&E Global        11/7/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5     100%         1.06       $39.99   $42.39
E&E Global        11/8/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5     100%         0.99       $39.99   $39.59
E&E Global        11/9/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5     100%         0.89       $39.99   $35.59
E&E Global       11/10/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5      16%         0.13       $39.99    $5.20
E&E Global       11/11/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5      20%          0.2       $39.99    $8.00
E&E Global       11/12/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5      29%         0.34       $39.99   $13.60
E&E Global       11/13/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5     100%          1.1       $39.99   $43.99
E&E Global       11/14/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5     100%         2.13       $39.99   $85.18
E&E Global       11/15/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5     100%         0.99       $39.99   $39.59
E&E Global       11/16/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5     100%         0.89       $39.99   $35.59
E&E Global       11/17/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5     100%          0.8       $39.99   $31.99
E&E Global       11/18/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5     100%         0.99       $39.99   $39.59
E&E Global       11/19/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5     100%         1.18       $39.99   $47.19
E&E Global       11/20/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5     100%          1.1       $39.99   $43.99



                                                                                                       37
                          Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 47 of
                                                                48


E&E Global   11/21/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%   2.13   $39.99   $85.18
E&E Global   11/22/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%   1.97   $39.99   $78.78
E&E Global   11/23/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%   1.78   $39.99   $71.18
E&E Global   11/24/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%    1.6   $39.99   $63.98
E&E Global   11/25/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%   1.97   $39.99   $78.78
E&E Global   11/26/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%   1.18   $39.99   $47.19
E&E Global   11/27/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%    1.1   $39.99   $43.99
E&E Global   11/28/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%   1.06   $39.99   $42.39
E&E Global   11/29/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%   0.98   $39.99   $39.19
E&E Global   11/30/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5    98%   0.87   $39.99   $34.79
E&E Global    12/1/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%    0.8   $39.56   $31.65
E&E Global    12/2/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%   1.97   $39.99   $78.78
E&E Global    12/3/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%   2.36   $39.99   $94.38
E&E Global    12/4/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%   2.19   $39.99   $87.58
E&E Global    12/5/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5    99%   1.05   $39.99   $41.99
E&E Global    12/6/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%   0.99   $39.99   $39.59
E&E Global    12/7/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%   0.89   $39.99   $35.59
E&E Global   12/12/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%   1.06   $39.99   $42.39
E&E Global   12/13/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%   1.97   $39.99   $78.78
E&E Global   12/14/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%   1.78   $39.99   $71.18
E&E Global   12/15/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5    98%   1.56   $39.99   $62.38
E&E Global   12/16/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%   1.97   $39.99   $78.78
E&E Global   12/17/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%   1.18   $39.99   $47.19
E&E Global   12/18/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%    1.1   $39.99   $43.99
E&E Global   12/19/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%   1.06   $39.99   $42.39
E&E Global   12/20/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%   0.99   $39.99   $39.59
E&E Global   12/21/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%   0.89   $39.99   $35.59
E&E Global   12/23/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%   0.99   $39.99   $39.59
E&E Global   12/31/2018   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%   1.18   $39.99   $47.19
E&E Global     1/1/2019   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5    99%   1.08   $39.99   $43.19
E&E Global     1/2/2019   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5    97%   1.03   $39.99   $41.19
E&E Global     1/4/2019   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%   0.89   $39.99   $35.59
E&E Global     1/5/2019   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%    0.8   $39.99   $31.99
E&E Global     1/6/2019   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%   0.99   $39.99   $39.59
E&E Global     1/7/2019   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%   1.18   $39.99   $47.19
E&E Global     1/8/2019   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5    32%   0.35   $39.99   $14.00
E&E Global     1/9/2019   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5    28%   0.29   $39.99   $11.60
E&E Global    1/11/2019   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%   0.89   $39.99   $35.59
E&E Global    1/12/2019   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%    0.8   $39.99   $31.99
E&E Global    1/13/2019   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%   0.99   $39.99   $39.59
E&E Global    1/14/2019   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%   1.18   $39.99   $47.19
E&E Global    1/15/2019   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%    1.1   $39.99   $43.99
E&E Global    1/16/2019   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5   100%   1.06   $39.99   $42.39
E&E Global    1/17/2019   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5    33%   0.32   $39.99   $12.80
E&E Global     2/8/2019   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black   B07BNLNBZ5    71%   0.63   $39.99   $25.19


                                                                                                   38
                         Case 1:18-cv-03198-CMA-SKC Document 24-2 Filed 03/14/19 USDC Colorado Page 48 of
                                                               48


E&E Global    2/9/2019   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black           B07BNLNBZ5        100%         0.8      $39.99       $31.99
E&E Global   2/10/2019   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black           B07BNLNBZ5        100%        0.99      $39.99       $39.59
E&E Global   2/11/2019   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black           B07BNLNBZ5        100%        1.18      $39.99       $47.19
E&E Global   2/12/2019   OtterBox Pursuit Series Basic Cell Phone Carrying Cases for Apple iPhone 7 Plus/8 Plus - Black           B07BNLNBZ5        100%         1.1      $39.99       $43.99

                                                                                                                          1to3shop-store TOTALS                 1.46                   $58.38
                                                                                                                              E&E Global TOTALS                101.31                 $4,051.06
                                                                                                                                  GRAND TOTAL     Units Sold   102.77   Total Sales   $4,109.44




                                                                                                  39
